                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 1 of 48



                     1     THORPE SHWER, P.C.
                           William L. Thorpe (No. 005641)
                     2     Jamie Gill Santos (No. 026251)
                           3200 North Central Avenue, Suite 1560
                     3     Phoenix, Arizona 85012-2441
                           Telephone: (602) 682-6100
                     4     Email: docket@thorpeshwer.com
                           Email: wthorpe@thorpeshwer.com
                     5     Email: jsantos@thorpeshwer.com
                     6
                           RIVKIN RADLER, LLP
                     7     Barry I. Levy (to be admitted pro hac vice)
                           Max Gershenoff (to be admitted pro hac vice)
                     8     Steven Henesy (to be admitted pro hac vice)
                           Michael Vanunu (to be admitted pro hac vice)
                     9     926 RXR Plaza
                           Uniondale, New York 11556
                     10    Telephone: (516) 357-3000
                           Email: barry.levy@rivkin.com
                     11    Email: max.gershenoff@rivkin.com
                           Email: steven.henesy@rivkin.com
THORPE SHWER, P.C.




                     12    Email: michael.vanunu@rivkin.com
                     13
                           Counsel for Plaintiffs Government Employees Insurance Co.,
                     14    GEICO Indemnity Co., GEICO General Insurance Co., and
                           GEICO Casualty Co.
                     15
                                            IN THE UNITED STATES DISTRICT COURT
                     16
                                                    FOR DISTRICT OF ARIZONA
                     17
                           Government Employees Insurance Co.,         NO.
                     18    GEICO Indemnity Co.; GEICO General
                           Insurance Company and GEICO
                     19    Casualty Co.,
                                                                       COMPLAINT
                     20                       Plaintiffs,
                     21    v.
                     22    A & E Solheim, LLC d/b/a A & E Auto
                           Glass; Eric A. Solheim; and Anna M.
                     23    Solheim,
                     24                       Defendants.
                     25
                     26
                     27
                     28

                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 2 of 48



                     1              Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
                     2
                          General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or
                     3
                          “Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:
                     4
                     5                                         INTRODUCTION

                     6              1.     This action seeks to terminate an ongoing fraudulent scheme committed
                     7
                          against GEICO and, more broadly, the Arizona automobile insurance industry, and to
                     8
                          recover more than $1,900,000.00 that the Defendants have stolen from GEICO through
                     9
                     10   the submission of thousands of fraudulent insurance claims seeking reimbursement for:

                     11   (i) windshield replacement services (the “Glass Services”); (ii) the installation of
THORPE SHWER, P.C.




                     12
                          windshield parts – including moldings, weather strips, sensors and retainers - attendant to
                     13
                          the windshield replacements (the “Glass Parts”); and (iii) Advanced Driver Assistance
                     14
                     15   System (“ADAS”) re-calibration services (the “ADAS Services”) allegedly provided to

                     16   individuals who were eligible for glass repair/replacement coverage under comprehensive
                     17
                          automobile insurance policies issued by GEICO (“Insureds”).
                     18
                                    2.     In addition to money damages, GEICO seeks a declaration that it is not
                     19
                     20   legally obligated to pay reimbursement of more than $90,000.00 in outstanding claims for

                     21   Glass Services and Glass Parts that have been submitted or caused to be submitted by the
                     22
                          Defendants through Defendant A & E Solheim, LLC d/b/a A & E Auto Glass (“A&E
                     23
                          Auto”), because the claims were fraudulent in that they:
                     24
                     25             (i)    involved charges for fraudulent and illusory Glass Services, Glass Parts,
                                           and ADAS Services that were never performed and/or provided in the first
                     26                    instance; and
                     27             (ii)   involved the submission of fraudulent and fabricated purchase invoices in
                     28                    order to substantiate their charges for the Glass Services and Glass Parts
                                                                       2
                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 3 of 48



                     1                   and to create the appearance that the Defendants had legitimately acquired
                                         the Glass Parts, when in fact they did not.
                     2
                     3              3.   As more fully described in this Complaint, Defendants Eric A. Solheim

                     4    (“E. Solheim”), Anna M. Solheim (“A. Solheim”, and collectively with E. Solheim, the
                     5
                          “Solheims”), and A&E Auto (collectively the “Defendants”) engineered a scheme to
                     6
                          create the appearance that A&E Auto performed legitimate Glass Services and provided
                     7
                     8    legitimate Glass Parts to Insureds in order to submit invoices to GEICO for payment

                     9    under the Insureds’ motor vehicle insurance policies. In reality, the Solheims used A&E
                     10
                          Auto as a vehicle through which they could submit a massive amount of fraudulent
                     11
                          billing for goods and services they never performed and/or provided in the first instance.
THORPE SHWER, P.C.




                     12
                     13             4.   The Defendants fall into the following categories:

                     14                  (i)    Defendant A&E Auto is an Arizona limited liability company that
                                                was used by the Solheims as a vehicle to submit the fraudulent
                     15
                                                billing to GEICO and other automobile insurers seeking payment for
                     16                         Glass Services and Glass Parts.
                     17                  (ii)   Defendants E. Solheim and A. Solheim are the operators and sole
                                                members of A&E Auto, and the individuals who orchestrated and
                     18
                                                implemented the fraudulent scheme described in this Complaint.
                     19
                                    5.   As discussed below, the Defendants at all relevant times have known that
                     20
                          the charges for the Glass Services and Glass Parts that they submitted, or caused to be
                     21
                     22   submitted, to GEICO were fraudulent in that they:

                     23                  (i)    involved charges for illusory Glass Services, Glass Parts, and ADAS
                     24                         Services that were never performed and/or provided in the first
                                                instance; and
                     25
                                         (ii)   involved the submission of fabricated purchase invoices in order to
                     26                         substantiate the Defendants’ charges for the Glass Services and
                     27                         Glass Parts and to create the appearance that the Defendants had
                                                legitimately acquired the Glass Parts, when in fact they did not.
                     28
                                                                      3
                          9078113
                               Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 4 of 48



                     1              6.     As such, the Defendants do not now have – and never had – any right to be
                     2
                          compensated for the Glass Services and Glass Parts that they billed to GEICO.
                     3
                                    7.     The chart annexed hereto as Exhibit “1” sets forth a representative sample
                     4
                     5    of the more than 2,800 fraudulent claims that have been identified to-date that the

                     6    Defendants submitted, or caused to be submitted, to GEICO by means of wire
                     7
                          transmission in interstate commerce.
                     8
                                    8.     The Defendants’ fraudulent scheme began as early as late 2017 and has
                     9
                     10   continued uninterrupted through the present day.

                     11             9.     As a result of the Defendants’ scheme, GEICO has incurred damages of
THORPE SHWER, P.C.




                     12
                          more than $1,900,000.00.
                     13
                                                                 THE PARTIES
                     14
                     15   I.        Plaintiffs

                     16             10.    Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,
                     17
                          GEICO General Insurance Company and GEICO Casualty Co. are Maryland
                     18
                          corporations with their principal places of business in Chevy Chase, Maryland. GEICO is
                     19
                     20   authorized to conduct business and to issue automobile insurance policies in the state of

                     21   Arizona.
                     22
                          II.       Defendants
                     23
                                    11.    Defendant A&E Auto is an Arizona limited liability company. A&E Auto
                     24
                     25   was organized in Arizona on or about February 28, 2003, and its members have been the

                     26   Solheims at all relevant periods of time. A&E Auto was and continues to be used by the
                     27
                     28
                                                                       4
                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 5 of 48



                     1    Solheims as a vehicle to submit to GEICO and other automobile insurers thousands of
                     2
                          fraudulent claims for Glass Services and Glass Parts.
                     3
                                    12.   Defendant A. Solheim resides in and is a citizen of Arizona. A. Solheim,
                     4
                     5    together with E. Solheim, owned and operated A&E Auto, which they used as a vehicle

                     6    to submit thousands of fraudulent claims for Glass Services and Glass Parts to GEICO.
                     7
                                    13.   Defendant E. Solheim resides in and is a citizen of Arizona. E. Solheim,
                     8
                          together with A. Solheim, owned and operated A&E Auto, which they used as a vehicle
                     9
                     10   to submit thousands of fraudulent claims for Glass Services and Glass Parts to GEICO.

                     11                                 JURISDICTION AND VENUE
THORPE SHWER, P.C.




                     12
                                    14.   This Court has jurisdiction over the subject matter of this action under 28
                     13
                          U.S.C. §1332(a)(1) because the matter in controversy exceeds the sum or value of
                     14
                     15   $75,000.00, exclusive of interest and costs, and is between citizens of different states.

                     16   Pursuant to 28 U.S.C. §1331, this Court also has jurisdiction over the claims brought
                     17
                          under 18 U.S.C. §§1961 et seq. (the Racketeer Influenced and Corrupt Organizations
                     18
                          (“RICO”) Act)) because they arise under the laws of the United States. In addition, this
                     19
                     20   Court has supplemental jurisdiction over the subject matter of the claims asserted in this

                     21   action pursuant to 28 U.S.C. §1367.
                     22
                                    15.   Venue in this District is appropriate pursuant to 28 U.S.C. §1391, as the
                     23
                          District of Arizona is the District (i) where one or more of the Defendants reside, and (ii)
                     24
                     25   a substantial amount of the activities forming the basis of the Complaint occurred.

                     26
                     27
                     28
                                                                      5
                          9078113
                               Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 6 of 48



                     1                        ALLEGATIONS COMMON TO ALL CLAIMS
                     2
                                    16.   Plaintiff GEICO is an insurance company licensed and authorized to do
                     3
                          business in the State of Arizona. GEICO underwrites automobile insurance in Arizona.
                     4
                     5    I.        Automobile Insurance and Reimbursement for Glass Services

                     6              17.   Though not required, a large percentage of Arizona automobile owners
                     7
                          carry comprehensive insurance coverage. By law, any insurer who provides
                     8
                          comprehensive coverage for a motor vehicle is required to provide the Insured with an
                     9
                     10   option to cover the repair or replacement of damage to any safety equipment, which

                     11   includes windshields. See Ariz. Rev. St. § 20-264.
THORPE SHWER, P.C.




                     12
                                    18.   In the event of damage to the windshield of an Insured vehicle with
                     13
                          comprehensive insurance coverage and complete safety equipment coverage, Arizona law
                     14
                     15   requires insurers to replace or repair the damaged windshield without application of a

                     16   deductible. See Ariz. Rev. St. § 20-264.
                     17
                                    19.   An Insured can assign his or her right to complete safety equipment
                     18
                          coverage benefits – i.e., coverage for windshield repair or replacement – to his/her
                     19
                     20   preferred windshield repair/replacement shop in exchange for the shop’s performance of

                     21   the repair or replacement services.
                     22
                                    20.   Then, pursuant to an assignment of benefits given by the Insured to the
                     23
                          shop, the shop can perform the work, and submit its invoice for the repair or replacement,
                     24
                     25   together with the work order number, directly to GEICO for payment. The submission is

                     26   made using an electronic billing or facsimile transmission system in which the shop’s
                     27   invoice and supporting documents (e.g. dealership invoices for glass and parts purchased
                     28
                                                                     6
                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 7 of 48



                     1    by the shop) is transmitted to GEICO via interstate wire transfer to its’ third-party
                     2
                          administrator located in Columbus, Ohio.
                     3
                                    21.   Arizona law generally permits automobile insurers such as GEICO only
                     4
                     5    thirty (30) days from their receipt to handle a claim seeking payment for windshield

                     6    repair and/or replacement. See, e.g., Ariz. Rev. St. § 20-462(A). If insurers such as
                     7
                          GEICO do not pay the claim within 30 days, or present some good reason for denying or
                     8
                          investigating the claim, they can be liable to the Insured or the Insured’s assignee for
                     9
                     10   interest at the legal rate from the date the claim is received. See id. While the 30-day

                     11   claims handling period helps to ensure that legitimate claims are paid in a timely manner,
THORPE SHWER, P.C.




                     12
                          it also creates perverse incentives for glass shops to engage in fraudulent practices, such
                     13
                          as those employed by the Defendants.
                     14
                     15             22.   GEICO receives hundreds of windshield repair or replacement claims from

                     16   Arizona Insureds and shops on a daily basis.
                     17
                                    23.   Upon information and belief, other Arizona automobile insurers similarly
                     18
                          receive a very high volume of windshield repair and replacement claims each day.
                     19
                     20             24.   Glass shops who engage in the types of fraudulent practices employed by

                     21   the Defendants count on the volume of windshield repair and replacement claims,
                     22
                          coupled with the limited amount of time in which insurers have to handle those claims,
                     23
                          to shield their activity from timely discovery.
                     24
                     25             25.   In response to fraudulent windshield repair and replacement practices

                     26   within Arizona, the legislature amended the Unfair Practices and Frauds Article of
                     27
                     28
                                                                      7
                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 8 of 48



                     1    Arizona’s Insurance Statutes to specifically identify and criminalize unlawful auto glass
                     2
                          repair. See Ariz. Rev. St. §§ 20-463.01; 20-466.01.
                     3
                                    26.   In particular, Section 20-463.01 was amended, effective July 29, 2010, to
                     4
                     5    specifically criminalize specific practices by the auto glass industry. See AZ House

                     6    Committee Minutes, February 1, 2010, noting that “the bill contains a list of the most
                     7
                          common fraudulent practices by the auto glass industry.”
                     8
                                    27.   Specifically, Arizona Statute § 20-463.01(A)(1)(a) provides that it is an
                     9
                     10   unlawful practice for a person who sells or repairs auto glass to knowingly submit a false

                     11   claim to an insurer for auto glass repair or replacement or for related services if the
THORPE SHWER, P.C.




                     12
                          services were not provided.
                     13
                                    28.   Other unlawful acts by an auto glass seller or repairer include: (i) falsely
                     14
                     15   signing on behalf of a policyholder a work order, insurance assignment form, or other

                     16   related form in order to submit a claim to an insurer; and (ii) misrepresenting to a policy
                     17
                          holder the price of the proposed repairs or replacement being billed to the insurer. See
                     18
                          Ariz. Rev. St. §§ 20-463.01.
                     19
                     20             29.   In Arizona, the submission of a claim seeking insurance reimbursement that

                     21   is based in part on a fraudulent misrepresentation renders the entire claim fraudulent and
                     22
                          not reimbursable.
                     23
                          II.       The Defendants’ Fraudulent Scheme
                     24
                     25             30.   Defendants began operating in Arizona through A&E Auto many years

                     26   ago. Prior to 2018, A&E Auto had historically submitted a small number of claims to
                     27   GEICO. By way of example, in contrast to the 2,708 claims submitted to GEICO in 2018
                     28
                                                                       8
                          9078113
                            Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 9 of 48



                     1    seeking more than $1.85 million in payments, in 2017 A&E Auto submitted 299 claims
                     2
                          to GEICO seeking approximately $176,000 in payments, and in 2016 A&E Auto
                     3
                          submitted 254 claims to GEICO seeking approximately $115,000 in payments.
                     4
                     5              31.   Beginning in late 2017, the Defendants implemented a multi-tiered

                     6    fraudulent scheme to generate thousands of fraudulent claims, and to bill GEICO for
                     7
                          goods and services they never provided. That fraudulent scheme continues uninterrupted
                     8
                          to this day.
                     9
                     10             32.   In the claims identified in Exhibit “1”, the Defendants were in most

                     11   instances contacted by Insureds whose vehicles were claimed to have required either a
THORPE SHWER, P.C.




                     12
                          replacement or repair of their windshields.
                     13
                                    33.   Once an Insured contacted A&E Auto, either the Insured, A&E Auto or
                     14
                     15   both contacted GEICO in order to advise GEICO of their intention to submit a claim for a

                     16   windshield replacement, and obtain a claim number.
                     17
                                    34.   Thereafter, A&E Auto typically scheduled a date and time for one of its
                     18
                          technicians to meet each Insured at their shop or an alternative designated location (e.g. a
                     19
                     20   home or office) in order to perform a windshield replacement.

                     21             35.   After the replacement of an Insured’s windshield, the Defendants would
                     22
                          electronically submit an invoice and supporting documentation to GEICO seeking
                     23
                          reimbursement for the Glass Services and Glass Parts that were claimed to have
                     24
                     25   provided/performed. As discussed below, the claims on Exhibit “1” were fraudulent in

                     26   that they falsely represented to GEICO that the Glass Services and Glass Parts had been
                     27   performed and/or provided, when in fact they had not been.
                     28
                                                                        9
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 10 of 48



                     1              A.    Fraudulent Billing for ADAS Services that were Never Performed in
                                          the First Instance
                     2
                                    36.   As set forth in Exhibit “1”, in addition to the actual windshield repair or
                     3
                     4    replacement, the A&E Auto invoices submitted to GEICO would many times represent

                     5    that the Insured was provided with an ADAS recalibration service (“ADAS Service”) and
                     6
                          seek payment for that service from GEICO in an amount ranging from $250.00 to
                     7
                          $300.00.
                     8
                     9              37.   Certain modern vehicles are equipped with various types of ADAS systems

                     10   that will typically include a front-facing camera that is mounted on or near a windshield.
                     11
                          The camera is used to help with specific types of ADAS systems with which vehicles are
THORPE SHWER, P.C.




                     12
                          equipped, such as adaptive cruise control, forward collision warning, and lane departure
                     13
                     14   warning systems (“LDWS”).

                     15             38.   The type of ADAS system included with a vehicle – if any – depends on
                     16
                          the year, make, model, and trim level of that particular vehicle.
                     17
                                    39.   In a legitimate claim, the repair or replacement of a windshield may
                     18
                     19   implicate the vehicle’s ADAS system, and therefore require that the ADAS front-facing

                     20   camera be re-calibrated.
                     21
                                    40.   In a legitimate claim, ADAS system re-calibration is performed using
                     22
                          devices such as the Pilkington Opti-Aim (“Opti-Aim”), which is a specific piece of
                     23
                     24   equipment used by the technician to re-calibrate the vehicle’s ADAS system following a

                     25   windshield replacement. Each Opti-Aim device is assigned a unique serial number by
                     26   Pilkington, and the serial number appears on the report that the equipment generates in
                     27
                          connection with the service.
                     28
                                                                      10
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 11 of 48



                     1              41.   In support of their claims for the purported ADAS Services, the Defendants
                     2
                          systematically submitted reports to GEICO allegedly generated by an Opti-Aim device
                     3
                          bearing serial number AR343965. In fact, the reports were fraudulent and the services
                     4
                     5    were never performed as:

                     6                    (i)     Defendants have never owned nor had access to Opti-Aim
                                                  recalibration equipment, including the Opti-Aim device bearing
                     7
                                                  serial number AR343965; and
                     8
                                          (ii)    The Opti-Aim device bearing serial number AR was actually
                     9                            purchased in 2017 by a glass company located in Bozeman Montana
                                                  known as Bozeman Glass Doctor,
                     10
                     11                   (iii)   The Opti-Aim device that Defendants claim to have used in Arizona
                                                  has been used by Bozeman Glass Doctor in Montana since it was
THORPE SHWER, P.C.




                     12                           purchased.
                     13             A copy of the affidavit from the owner of Bozeman Glass Doctor is attached as
                     14
                          Exhibit “2”.
                     15
                                    42.   The Defendants claim submissions seeking payment for ADAS Services
                     16
                     17   also represented to GEICO that they provided ADAS Services to Insureds having a wide
                     18   variety of vehicles, and included an Opti-Aim report representing re-calibration of the
                     19
                          LDWS feature of that particular vehicle. The Defendants’ claim submissions were false,
                     20
                          in addition to the fact that the Defendants never owned the equipment, because a large
                     21
                     22   number of the vehicles on which ADAS Services were performed were not actually

                     23   equipped with LDWS.
                     24
                                    43.   In further keeping with the fact that the claims for ADAS Services
                     25
                          identified in Exhibit “1” were fraudulent, the Insureds never authorized or consented to
                     26
                     27   the performance of the ADAS Services, much less to the Defendants submission of

                     28   claims seeking reimbursement against their insurance policies for the alleged services.
                                                                      11
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 12 of 48



                     1              44.   For example, shortly before filing this Complaint, GEICO learned that the
                     2
                          Defendants actually employed a practice in which they generate two (2) invoices in
                     3
                          connection with each service call – including where the ADAS Service was claimed to
                     4
                     5    have been performed. Pursuant to Defendants’ fraudulent practice, they:

                     6                    (i)    provide the Insured with an invoice that would not reference the
                                                 ADAS Services, nor include a charge for those services; and
                     7
                                          (i)    submit a separate invoice to GEICO with a forged signature of the
                     8                           Insured, falsely indicating that the ADAS Services had been actually
                     9                           performed.

                     10   Representative examples of the contradictory invoices are attached to this Complaint as
                     11   Exhibit “3”.
THORPE SHWER, P.C.




                     12
                                    45.   In addition, Defendants routinely submitted Opti-Aim reports that
                     13
                          purported to bear the signature of the Insureds, when in fact, the reports were never
                     14
                     15   actually signed by the Insureds, but rather, by Defendants and/or their employees.
                     16   Defendants forged the Insureds’ signatures to create the false appearance that: (i) the
                     17
                          ADAS Services had actually been performed; and (ii) the Insureds had authorized those
                     18
                          services.
                     19
                     20             46.   A review by GEICO of the Opti-Aim reports in connection with its

                     21   investigation further confirmed that the ADAS Services were not actually performed –
                     22
                          the reports indicate that:
                     23
                                          (i)    the ADAS Services were performed using the same calibration
                     24
                                                 equipment on different vehicles at different locations (many miles
                     25                          apart) at or around the same time, and

                     26                   (ii)   the ADAS Services reportedly took five (5) minutes despite the fact
                                                 that recalibrations, whether performed in a dynamic or static setting,
                     27                          generally take thirty (30) minutes to one (1) hour to perform.
                     28
                                                                       12
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 13 of 48



                     1              Representative examples of the fraudulent Opti-Aim reports are attached to this
                     2
                          Complaint as Exhibit “4”.
                     3
                                    47.   In all of the claims for ADAS Services identified in Exhibit “1”, the
                     4
                     5    Defendants falsely represented they were entitled to reimbursement for the purported

                     6    ADAS Services despite the fact that:
                     7
                                          (i)     the vehicles were not equipped with LDWS or any other ADAS
                     8                            system requiring re-calibration;
                     9                    (ii)    the Insureds had not authorized or consented to the performance of
                                                  the putative ADAS Services or the resulting submission of claims
                     10
                                                  for reimbursement submitted to GEICO;
                     11
                                          (iii)   the Insureds had not signed the ADAS Receipt or any other
THORPE SHWER, P.C.




                     12                           document related to supposed ADAS re-calibration, nor had they
                                                  authorized anyone to do so on their behalf; and
                     13
                     14                   (iv)    the purported ADAS Services were never performed in the first
                                                  instance.
                     15
                                    48.   For example:
                     16
                     17                   (i)     On May 8, 2018, an Insured named BL authorized A&E Auto to
                                                  replace his vehicle’s windshield and to submit a claim to GEICO for
                     18                           the replacement service.         The windshield replacement was
                                                  performed on May 8, 2018. As of May 8, 2018, BL’s vehicle was
                     19
                                                  not equipped with LDWS, BL did not request or authorize any safety
                     20                           feature re-calibration services, and did not sign any report or receipt
                                                  related to any purported calibration of any of his vehicle’s safety
                     21                           features. Nonetheless, on May 18, 2018, the Defendants submitted a
                     22                           fraudulent claim to GEICO seeking reimbursement of $250.00 for an
                                                  ADAS Service purportedly provided to BL’s vehicle on May 8,
                     23                           2018. The claim falsely represented that: (a) that A&E Auto had re-
                                                  calibrated a non-existent LDWS system; and (b) that BL had signed
                     24                           an Opti-Aim Report following the purported re-calibration. In
                     25                           reality, no ADAS Service had been performed or authorized.
                                                  Moreover, BL never signed the corresponding Opti-Aim Report or
                     26                           authorized anyone to do so on his behalf.
                     27                   (ii)    On April 9, 2018 an Insured named JL authorized A&E Auto to
                     28                           replace her vehicle’s windshield and to submit a claim to GEICO for
                                                                        13
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 14 of 48



                     1                       the replacement service.         The windshield replacement was
                                             performed on April 9, 2018. As of April 9, 2018, JL’s vehicle was
                     2
                                             not equipped with LDWS, JL did not request or authorize any safety
                     3                       feature re-calibration services, and did not sign any report or receipt
                                             related to any purported calibration of any of her vehicle’s safety
                     4                       features. Nonetheless, on April 14, 2018, the Defendants submitted a
                     5                       fraudulent claim to GEICO seeking reimbursement of $250.00 for an
                                             ADAS Service purportedly provided to JL’s vehicle on April 9,
                     6                       2018. The claim falsely represented that: (a) that A&E Auto had re-
                                             calibrated a non-existent LDWS system; and (b) that JL had signed
                     7
                                             an Opti-Aim Report following the purported re-calibration. In
                     8                       reality, no ADAS Service had been performed or authorized.
                                             Moreover, JL never signed the corresponding Opti-Aim Report or
                     9                       authorized anyone to do so on her behalf.
                     10
                                     (iii)   On November 28, 2018, an Insured named EB authorized A&E Auto
                     11                      to replace his vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. The windshield replacement was
THORPE SHWER, P.C.




                     12                      performed on November 28, 2018. As of November 28, 2018, EB’s
                     13                      vehicle was not equipped with LDWS, EB did not request or
                                             authorize any safety feature re-calibration services, and did not sign
                     14                      any report or receipt related to any purported calibration of any of
                                             his vehicle’s safety features. Nonetheless, on December 6, 2018, the
                     15
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     16                      reimbursement of $250.00 for an ADAS Service purportedly
                                             provided to EB’s vehicle on November 28, 2018,. The claim falsely
                     17                      represented that: (a) that A&E Auto had re-calibrated a non-existent
                     18                      LDWS system; and (b) that EB had signed an Opti-Aim Report
                                             following the purported re-calibration. In reality, no ADAS Service
                     19                      had been performed or authorized. Moreover, EB never signed the
                                             corresponding Opti-Aim Report or authorized anyone to do so on his
                     20
                                             behalf.
                     21
                                     (iv)    On October 16, 2018, an Insured named ER authorized A&E Auto to
                     22                      replace his vehicle’s windshield and to submit a claim to GEICO for
                                             the replacement service.        The windshield replacement was
                     23                      performed on October 16, 2018. As of October 16, 2018, ER’s
                     24                      vehicle was not equipped with LDWS, ER did not request or
                                             authorize any safety feature re-calibration services, and did not sign
                     25                      any report or receipt related to any purported calibration of any of
                     26                      his vehicle’s safety features. Nonetheless, on October 31, 2018, the
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     27                      reimbursement of $250.00 for an ADAS Service purportedly
                                             provided to ER’s vehicle on October 16, 2018,. The claim falsely
                     28
                                                                   14
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 15 of 48



                     1                       represented that: (a) that A&E Auto had re-calibrated a non-existent
                                             LDWS system; and (b) that ER had signed an Opti-Aim Report
                     2
                                             following the purported re-calibration. In reality, no ADAS Service
                     3                       had been performed or authorized. Moreover, ER never signed the
                                             corresponding Opti-Aim Report or authorized anyone to do so on his
                     4                       behalf.
                     5
                                     (v)     On November 8, 2018, an Insured named RH authorized A&E Auto
                     6                       to replace his vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. The windshield replacement was
                     7                       performed on November 8, 2018. As of November 8, 2018, RH’s
                     8                       vehicle was not equipped with LDWS, RH did not request or
                                             authorize any safety feature re-calibration services, and did not sign
                     9                       any report or receipt related to any purported calibration of any of
                                             his vehicle’s safety features. Nonetheless, on December 7, 2018, the
                     10
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     11                      reimbursement of $250.00 for an ADAS Service purportedly
                                             provided to RH’s vehicle on November 8, 2018,. The claim falsely
THORPE SHWER, P.C.




                     12                      represented that: (a) that A&E Auto had re-calibrated a non-existent
                     13                      LDWS system; and (b) that RH had signed an Opti-Aim Report
                                             following the purported re-calibration. In reality, no ADAS Service
                     14                      had been performed or authorized. Moreover, RH never signed the
                                             corresponding Opti-Aim Report or authorized anyone to do so on his
                     15
                                             behalf.
                     16
                                     (vi)    On December 15, 2018, an Insured named JK authorized A&E Auto
                     17                      to replace his vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. The windshield replacement was
                     18
                                             performed on December 15, 2018. As of December 15, 2018, JK’s
                     19                      vehicle was not equipped with LDWS, JK did not request or
                                             authorize any safety feature re-calibration services, and did not sign
                     20                      any report or receipt related to any purported calibration of any of
                     21                      his vehicle’s safety features. Nonetheless, on January 10, 2019, the
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     22                      reimbursement of $250.00 for an ADAS Service purportedly
                                             provided to JK’s vehicle on December 15, 2018. The claim falsely
                     23                      represented that: (a) that A&E Auto had re-calibrated a non-existent
                     24                      LDWS system; and (b) that JK had signed an Opti-Aim Report
                                             following the purported re-calibration. In reality, no ADAS Service
                     25                      had been performed or authorized. Moreover, JK never signed the
                     26                      corresponding Opti-Aim Report or authorized anyone to do so on his
                                             behalf.
                     27
                                     (vii)   On December 6, 2018, an Insured named LFC authorized A&E Auto
                     28                      to replace his vehicle’s windshield and to submit a claim to GEICO
                                                                   15
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 16 of 48



                     1                      for the replacement service. The windshield replacement was
                                            performed on December 6, 2018. As of December 6, 2018, LFC’s
                     2
                                            vehicle was not equipped with LDWS, LFC did not request or
                     3                      authorize any safety feature re-calibration services, and did not sign
                                            any report or receipt related to any purported calibration of any of
                     4                      his vehicle’s safety features. Nonetheless, on December 15, 2018,
                     5                      the Defendants submitted a fraudulent claim to GEICO seeking
                                            reimbursement of $250.00 for an ADAS Service purportedly
                     6                      provided to LFC’s vehicle on December 6, 2018. The claim falsely
                                            represented that: (a) that A&E Auto had re-calibrated a non-existent
                     7
                                            LDWS system; and (b) that LFC had signed an Opti-Aim Report
                     8                      following the purported re-calibration. In reality, no ADAS Service
                                            had been performed or authorized. Moreover, LFC never signed the
                     9                      corresponding Opti-Aim Report or authorized anyone to do so on his
                     10                     behalf.

                     11              (viii) On June 3, 2018, an Insured named AS authorized A&E Auto to
                                            replace her vehicle’s windshield and to submit a claim to GEICO for
THORPE SHWER, P.C.




                     12                     the replacement service.         The windshield replacement was
                     13                     performed on June 3, 2018. As of June 3, 2018, AS’s vehicle was
                                            not equipped with LDWS, AS did not request or authorize any safety
                     14                     feature re-calibration services, and did not sign any report or receipt
                                            related to any purported calibration of any of her vehicle’s safety
                     15
                                            features. Nonetheless, on June 12, 2018, the Defendants submitted a
                     16                     fraudulent claim to GEICO seeking reimbursement of $250.00 for an
                                            ADAS Service purportedly provided to AS’s vehicle on June 3,
                     17                     2018. The claim falsely represented that: (a) that A&E Auto had re-
                     18                     calibrated a non-existent LDWS system; and (b) that AS had signed
                                            an Opti-Aim Report following the purported re-calibration. In
                     19                     reality, no ADAS Service had been performed or authorized.
                                            Moreover, AS never signed the corresponding Opti-Aim Report or
                     20
                                            authorized anyone to do so on her behalf.
                     21
                                     (ix)   On June 28, 2018, an Insured named EA authorized A&E Auto to
                     22                     replace his vehicle’s windshield and to submit a claim to GEICO for
                                            the replacement service.         The windshield replacement was
                     23                     performed on June 28, 2018. As of June 28, 2018, EA’s vehicle was
                     24                     not equipped with LDWS, EA did not request or authorize any
                                            safety feature re-calibration services, and did not sign any report or
                     25                     receipt related to any purported calibration of any of his vehicle’s
                     26                     safety features. Nonetheless, on August 14, 2018, the Defendants
                                            submitted a fraudulent claim to GEICO seeking reimbursement of
                     27                     $250.00 for an ADAS Service purportedly provided to EA’s vehicle
                                            on June 28, 2018. The claim falsely represented that: (a) that A&E
                     28
                                                                  16
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 17 of 48



                     1                       Auto had re-calibrated a non-existent LDWS system; and (b) that
                                             EA had signed an Opti-Aim Report following the purported re-
                     2
                                             calibration. In reality, no ADAS Service had been performed or
                     3                       authorized. Moreover, EA never signed the corresponding Opti-Aim
                                             Report or authorized anyone to do so on his behalf.
                     4
                                     (x)     On December 19, 2018, an Insured named TH authorized A&E Auto
                     5
                                             to replace her vehicle’s windshield and to submit a claim to GEICO
                     6                       for the replacement service. The windshield replacement was
                                             performed on December 19, 2018. As of December 19, 2018, TH’s
                     7                       vehicle was not equipped with LDWS, TH did not request or
                     8                       authorize any safety feature re-calibration services, and did not sign
                                             any report or receipt related to any purported calibration of any of
                     9                       her vehicle’s safety features. Nonetheless, on December 28, 2018,
                                             the Defendants submitted a fraudulent claim to GEICO seeking
                     10
                                             reimbursement of $250.00 for an ADAS Service purportedly
                     11                      provided to TH’s vehicle on December 19, 2018. The claim falsely
                                             represented that: (a) that A&E Auto had re-calibrated a non-existent
THORPE SHWER, P.C.




                     12                      LDWS system; and (b) that TH had signed an Opti-Aim Report
                     13                      following the purported re-calibration. In reality, no ADAS Service
                                             had been performed or authorized. Moreover, TH never signed the
                     14                      corresponding Opti-Aim Report or authorized anyone to do so on
                                             her behalf.
                     15
                     16              (xi)    On September 28, 2018, an Insured named JJ authorized A&E Auto
                                             to replace her vehicle’s windshield and to submit a claim to GEICO
                     17                      for the replacement service. The windshield replacement was
                                             performed on September 28, 2018. As of September 28, 2018, JJ’s
                     18
                                             vehicle was not equipped with LDWS, JJ did not request or
                     19                      authorize any safety feature re-calibration services, and did not sign
                                             any report or receipt related to any purported calibration of any of
                     20                      her vehicle’s safety features. Nonetheless, on October 10, 2018, the
                     21                      Defendants submitted a fraudulent claim to GEICO seeking
                                             reimbursement of $250.00 for an ADAS Service purportedly
                     22                      provided to JJ’s vehicle on September 28, 2018. The claim falsely
                                             represented that: (a) that A&E Auto had re-calibrated a non-existent
                     23                      LDWS system; and (b) that JJ had signed an Opti-Aim Report
                     24                      following the purported re-calibration. In reality, no ADAS Service
                                             had been performed or authorized. Moreover, JJ never signed the
                     25                      corresponding Opti-Aim Report or authorized anyone to do so on
                     26                      her behalf.

                     27              (xii)   On May 23, 2018, an Insured named PD authorized A&E Auto to
                                             replace his vehicle’s windshield and to submit a claim to GEICO for
                     28                      the replacement service.        The windshield replacement was
                                                                   17
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 18 of 48



                     1                      performed on May 23, 2018. As of May 23, 2018, PD’s vehicle was
                                            not equipped with LDWS, PD did not request or authorize any safety
                     2
                                            feature re-calibration services, and did not sign any report or receipt
                     3                      related to any purported calibration of any of his vehicle’s safety
                                            features. Nonetheless, on June 7, 2018, the Defendants submitted a
                     4                      fraudulent claim to GEICO seeking reimbursement of $250.00 for an
                     5                      ADAS Service purportedly provided to PD’s vehicle on May 23,
                                            2018. The claim falsely represented that: (a) that A&E Auto had re-
                     6                      calibrated a non-existent LDWS system; and (b) that PD had signed
                                            an Opti-Aim Report following the purported re-calibration. In
                     7
                                            reality, no ADAS Service had been performed or authorized.
                     8                      Moreover, PD never signed the corresponding Opti-Aim Report or
                                            authorized anyone to do so on his behalf.
                     9
                                     (xiii) On July 5, 2018, an Insured named SM authorized A&E Auto to
                     10
                                            replace her vehicle’s windshield and to submit a claim to GEICO for
                     11                     the replacement service.         The windshield replacement was
                                            performed on July 5, 2018. As of July 5, 2018, SM’s vehicle was not
THORPE SHWER, P.C.




                     12                     equipped with LDWS, SM did not request or authorize any safety
                     13                     feature re-calibration services, and did not sign any report or receipt
                                            related to any purported calibration of any of her vehicle’s safety
                     14                     features. Nonetheless, on July 17, 2018, the Defendants submitted a
                                            fraudulent claim to GEICO seeking reimbursement of $250.00 for an
                     15
                                            ADAS Service purportedly provided to SM’s vehicle on July 5,
                     16                     2018. The claim falsely represented that: (a) that A&E Auto had re-
                                            calibrated a non-existent LDWS system; and (b) that SM had signed
                     17                     an Opti-Aim Report following the purported re-calibration. In
                     18                     reality, no ADAS Service had been performed or authorized.
                                            Moreover, SM never signed the corresponding Opti-Aim Report or
                     19                     authorized anyone to do so on her behalf.
                     20              (xiv) On August 10, 2018 an Insured named TK authorized A&E Auto to
                     21                    replace her vehicle’s windshield and to submit a claim to GEICO for
                                           the replacement service.         The windshield replacement was
                     22                    performed on August 10, 2018. As of August 10, 2018, TK’s vehicle
                                           was not equipped with LDWS, TK did not request or authorize any
                     23                    safety feature re-calibration services, and did not sign any report or
                     24                    receipt related to any purported calibration of any of her vehicle’s
                                           safety features. Nonetheless, on September 11, 2018, the Defendants
                     25                    submitted a fraudulent claim to GEICO seeking reimbursement of
                     26                    $250.00 for an ADAS Service purportedly provided to TK’s vehicle
                                           on August 10, 2018. The claim falsely represented that: (a) that A&E
                     27                    Auto had re-calibrated a non-existent LDWS system; and (b) that
                                           TK had signed an Opti-Aim Report following the purported re-
                     28
                                                                  18
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 19 of 48



                     1                           calibration. In reality, no ADAS Service had been performed or
                                                 authorized. Moreover, TK never signed the corresponding Opti-Aim
                     2
                                                 Report or authorized anyone to do so on her behalf.
                     3
                                          (xv)   On April 26, 2018, an Insured named NS authorized A&E Auto to
                     4                           replace her vehicle’s windshield and to submit a claim to GEICO for
                                                 the replacement service.         The windshield replacement was
                     5
                                                 performed on April 26, 2018. As of April 26, 2018, NS’s vehicle
                     6                           was not equipped with LDWS, NS did not request or authorize any
                                                 safety feature re-calibration services, and did not sign any report or
                     7                           receipt related to any purported calibration of any of her vehicle’s
                     8                           safety features. Nonetheless, on May 5, 2018, the Defendants
                                                 submitted a fraudulent claim to GEICO seeking reimbursement of
                     9                           $250.00 for an ADAS Service purportedly provided to NS’s vehicle
                                                 on April 26, 2018. The claim falsely represented that: (a) that A&E
                     10
                                                 Auto had re-calibrated a non-existent LDWS system; and (b) that NS
                     11                          had signed an Opti-Aim Report following the purported re-
                                                 calibration. In reality, no ADAS Service had been performed or
THORPE SHWER, P.C.




                     12                          authorized. Moreover, NS never signed the corresponding Opti-Aim
                     13                          Report or authorized anyone to do so on her behalf.

                     14             49.   These are only representative examples. In virtually all of the claims for
                     15   ADAS Services identified in Exhibit “1”, the Defendants falsely represented that: (i) the
                     16
                          vehicles were equipped with a LDWS safety feature, when in fact they were not; (ii) the
                     17
                          Insureds had authorized and consented to the performance of ADAS Services and the
                     18
                     19   resulting billing to GEICO for such services, when in fact they had not; (iii) the Insureds

                     20   had signed the Opti-Aim report, when in fact they had not; and (iv) ADAS Services had
                     21
                          been provided, when in fact they had not.
                     22
                                    B.    Billing for Glass Services and Glass Parts that were Never Legitimately
                     23                   Performed or Provided in the First Instance
                     24             50.   In addition to the ADAS Services, the Defendants claimed to have provided
                     25
                          and actually billed GEICO for Glass Services and Glass Parts, consisting of the
                     26
                          replacement of windshields and parts that are attendant thereto.
                     27
                     28
                                                                       19
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 20 of 48



                     1              51.   In order to receive reimbursement for the Glass Services and Glass Parts,
                     2
                          the Defendants were required to provide GEICO with proof of their acquisition of those
                     3
                          parts to substantiate their requested reimbursement. However, the Defendants never
                     4
                     5    legitimately purchased the Glass Parts for which they sought reimbursement from

                     6    GEICO.
                     7
                                    52.   The Defendants knew that, without documentation substantiating their
                     8
                          acquisition of the Glass Parts, they would be unable to submit large amounts of Glass
                     9
                     10   Parts billing to GEICO. Therefore, the Defendants adopted to a fraudulent practice to

                     11   create the false appearance that they had legitimately purchased the Glass Parts from
THORPE SHWER, P.C.




                     12
                          reputable Arizona automobile dealerships and that, therefore, they were entitled to
                     13
                          reimbursement for the Glass Parts and Glass Services.
                     14
                     15             53.   To accomplish that goal, the Defendants fabricated invoices – which they

                     16   created to resemble legitimate purchase invoices from actual Arizona automobile
                     17
                          dealerships – and which were designed to create the appearance that the Defendants had
                     18
                          actually purchased Glass Parts from the dealerships (the “Phony Dealership Invoices”).
                     19
                     20             54.   The Defendants created the Phony Dealership Invoices to look as if they

                     21   had actually been generated by the dealerships. Each invoice included the dealership
                     22
                          name, a logo, and contact information for the dealership.
                     23
                                    55.   Then, the Defendants would submit claims for reimbursement to GEICO
                     24
                     25   seeking installation of Glass Parts and, in support of these claims, submitted the Phony

                     26   Dealership Invoices to GEICO via interstate wire transmission, falsely representing that
                     27
                     28
                                                                     20
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 21 of 48



                     1    they had legitimately acquired the Glass Parts and were therefore entitled to
                     2
                          reimbursement.
                     3
                                    56.   However, in reality, virtually all of these invoices were fabricated by the
                     4
                     5    Defendants to create the appearance that the Defendants: (i) purchased the windshields

                     6    and attendant parts from a legitimate source; (ii) actually provided the billed-for Glass
                     7
                          Services and Glass Parts; and, therefore (iii) were entitled to the reimbursement sought in
                     8
                          the invoices for the Glass Services and Glass Parts submitted to GEICO.
                     9
                     10             57.   As part of its investigation, GEICO confirmed the fraudulent nature of the

                     11   Phony Dealership Invoices submitted by A&E Auto to support the claims identified
THORPE SHWER, P.C.




                     12
                          within Exhibit “1”. In this context, GEICO secured affidavits from the Arizona
                     13
                          automobile dealerships alleged to have generated the invoices, which consistently
                     14
                     15   indicate that the Defendants’ Phony Dealership Invoices were fabricated and did not

                     16   represent legitimate transactions between the Defendants and the individual dealerships.
                     17
                                    58.   For example:
                     18
                                          (i)   On February 15, 2019, Mike Pinney executed an affidavit in which
                     19                         Mike Pinney indicated: (i) Mike Pinney reviewed 12 invoices that
                     20                         A&E Auto provided to GEICO that were purportedly from Audi
                                                Chandler; (ii) that the 12 invoices from Audi Chandler were not
                     21                         created by or submitted by Audi Chandler or Audi Chandler’s
                                                employees; and (iii) that the goods described in the 12 invoices from
                     22
                                                Audi Chandler were never purchased by A&E Auto. Nonetheless,
                     23                         A&E Auto submitted the 12 invoices from Audi Chandler in
                                                conjunction with its claims to GEICO to support A&E Auto’s
                     24                         invoices for Glass Parts and Glass Services that it purportedly
                     25                         provided to the Insureds. The claims falsely represented that A&E
                                                purchased Glass Parts from Audi Chandler that was provided to the
                     26                         Insureds. In reality, the invoices from Audi Chandler submitted to
                                                GEICO were fabricated since the Defendants never purchased any
                     27                         Glass Parts from Audi Chandler and Audi Chandler never created
                     28                         the 12 invoices submitted by A&E Auto to GEICO.
                                                                      21
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 22 of 48



                     1               (ii)    On February 13, 2019, John Mollerup executed an affidavit in which
                                             John Mollerup indicated: (i) John Mollerup reviewed 170 invoices
                     2
                                             that A&E Auto provided to GEICO that were purportedly from
                     3                       Power Nissan a/k/a Auto Nation Nissan; (ii) that the 170 invoices
                                             from Power Nissan were not created by or submitted by Auto Nation
                     4                       Nissan or Power Nissan’s employees; and (iii) that the goods
                     5                       described in the 170 invoices from Power Nissan were never
                                             purchased by A&E Auto. Nonetheless, A&E Auto submitted the 170
                     6                       invoices from Power Nissan in conjunction with its claims to
                                             GEICO to support A&E Auto’s invoices for Glass Parts and Glass
                     7
                                             Services that it purportedly provided to the Insureds. The claims
                     8                       falsely represented that A&E purchased Glass Parts from Power
                                             Nissan that was provided to the Insureds. In reality, the invoices
                     9                       from Power Nissan submitted to GEICO were fabricated since the
                     10                      Defendants never purchased any Glass Parts from Power Nissan and
                                             Power Nissan never created the 170 invoices submitted by A&E
                     11                      Auto to GEICO.
THORPE SHWER, P.C.




                     12              (iii)   On February 19, 2019, David Priest executed an affidavit in which
                     13                      David Priest indicated: (i) David Priest reviewed 181 invoices that
                                             A&E Auto provided to GEICO that were purportedly from Auto
                     14                      Nation Parts Center; (ii) that the 181 invoices from Auto Nation
                                             Parts Center were not created by or submitted by Auto Nation Parts
                     15
                                             Center or Auto Nation Parts Center’s employees; and (iii) that the
                     16                      goods described in the 181 invoices from Auto Nation Parts Center
                                             were never purchased by A&E Auto. Nonetheless, A&E Auto
                     17                      submitted the 181 invoices from Auto Nation Parts Center in
                     18                      conjunction with its claims to GEICO to support A&E Auto’s
                                             invoices for Glass Parts and Glass Services that it purportedly
                     19                      provided to the Insureds. The claims falsely represented that A&E
                                             purchased Glass Parts from Auto Nation Parts Center that was
                     20
                                             provided to the Insureds. In reality, the invoices from Auto Nation
                     21                      Parts Center submitted to GEICO were fabricated since the
                                             Defendants never purchased any Glass Parts from Auto Nation Parts
                     22                      Center and Auto Nation Parts Center never created the 181 invoices
                     23                      submitted by A&E Auto to GEICO.

                     24              (iv)    On February 13, 2019, Butch Lemen executed an affidavit in which
                                             Butch Lemen indicated: (i) Butch Lemen reviewed 124 invoices that
                     25                      A&E Auto provided to GEICO that were purportedly from Berge
                     26                      Ford; (ii) that the 124 invoices from Berge Ford were not created by
                                             or submitted by Berge Ford or Berge Ford’s employees; and (iii) that
                     27                      the goods described in the 124 invoices from Berge Ford were never
                                             purchased by A&E Auto. Nonetheless, A&E Auto submitted the 124
                     28
                                                                  22
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 23 of 48



                     1                      invoices from Berge Ford in conjunction with its claims to GEICO
                                            to support A&E Auto’s invoices for Glass Parts and Glass Services
                     2
                                            that it purportedly provided to the Insureds. The claims falsely
                     3                      represented that A&E purchased Glass Parts from Berge Ford that
                                            was provided to the Insureds. In reality, the invoices from Berge
                     4                      Ford submitted to GEICO were fabricated since the Defendants
                     5                      never purchased any Glass Parts from Berge Ford and Berge Ford
                                            never created the 124 invoices submitted by A&E Auto to GEICO.
                     6
                                     (v)    On February 13, 2019, Todd McMahon executed an affidavit in
                     7                      which Todd McMahon indicated: (i) Todd McMahon reviewed 69
                     8                      invoices that A&E Auto provided to GEICO that were purportedly
                                            from Berge Volkswagen Mazda; (ii) that the 69 invoices from Berge
                     9                      Volkswagen Mazda were not created by or submitted by Berge
                                            Volkswagen Mazda or Berge Volkswagen Mazda’s employees; and
                     10
                                            (iii) that the goods described in the 69 invoices from Berge
                     11                     Volkswagen Mazda were never purchased by A&E Auto.
                                            Nonetheless, A&E Auto submitted the 69 invoices from Berge
THORPE SHWER, P.C.




                     12                     Volkswagen Mazda in conjunction with its claims to GEICO to
                     13                     support A&E Auto’s invoices for Glass Parts and Glass Services that
                                            it purportedly provided to the Insureds. The claims falsely
                     14                     represented that A&E purchased Glass Parts from Berge
                                            Volkswagen Mazda that was provided to the Insureds. In reality, the
                     15
                                            invoices from Berge Volkswagen Mazda submitted to GEICO were
                     16                     fabricated since the Defendants never purchased any Glass Parts
                                            from Berge Volkswagen Mazda and Berge Volkswagen Mazda
                     17                     never created the 69 invoices submitted by A&E Auto to GEICO.
                     18
                                     (vi)   On February 14, 2019, Alex Villar executed an affidavit in which
                     19                     Alex Villar indicated: (i) Alex Villar reviewed 10 invoices that A&E
                                            Auto provided to GEICO that were purportedly from Big Two
                     20                     Mitsubishi; (ii) that the 10 invoices from Big Two Mitsubishi were
                     21                     not created by or submitted by Big Two Mitsubishi or Big Two
                                            Mitsubishi’s employees; and (iii) that the goods described in the 10
                     22                     invoices from Big Two Mitsubishi were never purchased by A&E
                                            Auto. Nonetheless, A&E Auto submitted the 10 invoices from Big
                     23                     Two Mitsubishi in conjunction with its claims to GEICO to support
                     24                     A&E Auto’s invoices for Glass Parts and Glass Services that it
                                            purportedly provided to the Insureds. The claims falsely represented
                     25                     that A&E purchased Glass Parts from Big Two Mitsubishi that was
                     26                     provided to the Insureds. In reality, the invoices from Big Two
                                            Mitsubishi submitted to GEICO were fabricated since the
                     27                     Defendants never purchased any Glass Parts from Big Two
                     28
                                                                 23
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 24 of 48



                     1                       Mitsubishi and Big Two Mitsubishi never created the 10 invoices
                                             submitted by A&E Auto to GEICO.
                     2
                     3               (vii)   On February 19, 2019, Eric Francis executed an affidavit in which
                                             Eric Francis indicated: (i) Eric Francis reviewed 32 invoices that
                     4                       A&E Auto provided to GEICO that were purportedly from Chapman
                                             BMW; (ii) that the 32 invoices from Chapman BMW were not
                     5
                                             created by or submitted by Chapman BMW or Chapman BMW’s
                     6                       employees; and (iii) that the goods described in the 32 invoices from
                                             Chapman BMW were never purchased by A&E Auto. Nonetheless,
                     7                       A&E Auto submitted the 32 invoices from Chapman BMW in
                     8                       conjunction with its claims to GEICO to support A&E Auto’s
                                             invoices for Glass Parts and Glass Services that it purportedly
                     9                       provided to the Insureds. The claims falsely represented that A&E
                                             purchased Glass Parts from Chapman BMW that was provided to the
                     10
                                             Insureds. In reality, the invoices from Chapman BMW submitted to
                     11                      GEICO were fabricated since the Defendants never purchased any
                                             Glass Parts from Chapman BMW and Chapman BMW never created
THORPE SHWER, P.C.




                     12                      the 32 invoices submitted by A&E Auto to GEICO.
                     13
                                     (viii) On February 15, 2019, Josh Kares executed an affidavit in which
                     14                     Josh Kares indicated: (i) Josh Kares reviewed 7 invoices that A&E
                                            Auto provided to GEICO that were purportedly from Subaru
                     15                     Superstore of Chandler; (ii) that the 7 invoices from Subaru
                     16                     Superstore of Chandler were not created by or submitted by Subaru
                                            Superstore of Chandler or Subaru Superstore of Chandler’s
                     17                     employees; and (iii) that the goods described in the 7 invoices from
                                            Subaru Superstore of Chandler were never purchased by A&E Auto.
                     18
                                            Nonetheless, A&E Auto submitted the 7 invoices from Subaru
                     19                     Superstore of Chandler in conjunction with its claims to GEICO to
                                            support A&E Auto’s invoices for Glass Parts and Glass Services that
                     20                     it purportedly provided to the Insureds. The claims falsely
                     21                     represented that A&E purchased Glass Parts from Subaru Superstore
                                            of Chandler that was provided to the Insureds. In reality, the invoices
                     22                     from Subaru Superstore of Chandler submitted to GEICO were
                                            fabricated since the Defendants never purchased any Glass Parts
                     23                     from Subaru Superstore of Chandler and Subaru Superstore of
                     24                     Chandler never created the 7 invoices submitted by A&E Auto to
                                            GEICO.
                     25
                                     (ix)    On February 19, 2019, John Hill executed an affidavit in which John
                     26                      Hill indicated: (i) John Hill reviewed 8 invoices that A&E Auto
                     27                      provided to GEICO that were purportedly from Schumacher
                                             Mercedes Benz; (ii) that the 8 invoices from Schumacher Mercedes
                     28                      Benz were not created by or submitted by Schumacher Mercedes
                                                                  24
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 25 of 48



                     1                      Benz or Schumacher Mercedes Benz’s employees; and (iii) that the
                                            goods described in the 8 invoices from Schumacher Mercedes Benz
                     2
                                            were never purchased by A&E Auto. Nonetheless, A&E Auto
                     3                      submitted the 8 invoices from Schumacher Mercedes Benz in
                                            conjunction with its claims to GEICO to support A&E Auto’s
                     4                      invoices for Glass Parts and Glass Services that it purportedly
                     5                      provided to the Insureds. The claims falsely represented that A&E
                                            purchased Glass Parts from Schumacher Mercedes Benz that was
                     6                      provided to the Insureds. In reality, the invoices from Schumacher
                                            Mercedes Benz submitted to GEICO were fabricated since the
                     7
                                            Defendants never purchased any Glass Parts from Schumacher
                     8                      Mercedes Benz and Schumacher Mercedes Benz never created the 8
                                            invoices submitted by A&E Auto to GEICO.
                     9
                                     (x)    On February 15, 2019, Ben Smihula executed an affidavit in which
                     10
                                            Ben Smihula indicated: (i) Ben Smihula reviewed 19 invoices that
                     11                     A&E Auto provided to GEICO that were purportedly from
                                            Superstition Springs Lexus; (ii) that the 19 invoices from
THORPE SHWER, P.C.




                     12                     Superstition Springs Lexus were not created by or submitted by
                     13                     Superstition Springs Lexus or Superstition Springs Lexus’s
                                            employees; and (iii) that the goods described in the 19 invoices from
                     14                     Superstition Springs Lexus were never purchased by A&E Auto.
                                            Nonetheless, A&E Auto submitted the 19 invoices from Superstition
                     15
                                            Springs Lexus in conjunction with its claims to GEICO to support
                     16                     A&E Auto’s invoices for Glass Parts and Glass Services that it
                                            purportedly provided to the Insureds. The claims falsely represented
                     17                     that A&E purchased Glass Parts from Superstition Springs Lexus
                     18                     that was provided to the Insureds. In reality, the invoices from
                                            Superstition Springs Lexus submitted to GEICO were fabricated
                     19                     since the Defendants never purchased any Glass Parts from
                                            Superstition Springs Lexus and Superstition Springs Lexus never
                     20
                                            created the 19 invoices submitted by A&E Auto to GEICO.
                     21
                                     (xi)   On February 13, 2019, Ken Lanious executed an affidavit in which
                     22                     Ken Lanious indicated: (i) Ken Lanious reviewed 95 invoices that
                                            A&E Auto provided to GEICO that were purportedly from Tempe
                     23                     Dodge Chrysler Jeep; (ii) that the 95 invoices from Tempe Dodge
                     24                     Chrysler Jeep were not created by or submitted by Tempe Dodge
                                            Chrysler Jeep or Tempe Dodge Chrysler Jeep’s employees; and (iii)
                     25                     that the goods described in the 95 invoices from Tempe Dodge
                     26                     Chrysler Jeep were never purchased by A&E Auto. Nonetheless,
                                            A&E Auto submitted the 95 invoices from Tempe Dodge Chrysler
                     27                     Jeep in conjunction with its claims to GEICO to support A&E
                                            Auto’s invoices for Glass Parts and Glass Services that it
                     28
                                                                 25
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 26 of 48



                     1                       purportedly provided to the Insureds. The claims falsely represented
                                             that A&E purchased Glass Parts from Tempe Dodge Chrysler Jeep
                     2
                                             that was provided to the Insureds. In reality, the invoices from
                     3                       Tempe Dodge Chrysler Jeep submitted to GEICO were fabricated
                                             since the Defendants never purchased any Glass Parts from Tempe
                     4                       Dodge Chrysler Jeep and Tempe Dodge Chrysler Jeep never created
                     5                       the 95 invoices submitted by A&E Auto to GEICO.

                     6               (xii)   On February 25, 2019, Glen Bolz executed an affidavit in which
                                             Glen Bolz indicated: (i) Glen Bolz reviewed 94 invoices that A&E
                     7                       Auto provided to GEICO that were purportedly from Earnhardt
                     8                       Dodge; (ii) that the 94 invoices from Earnhardt Dodge were not
                                             created by or submitted by Earnhardt Dodge or Earnhardt Dodge’s
                     9                       employees; and (iii) that the goods described in the 94 invoices from
                                             Earnhardt Dodge were never purchased by A&E Auto. Nonetheless,
                     10
                                             A&E Auto submitted the 94 invoices from Earnhardt Dodge in
                     11                      conjunction with its claims to GEICO to support A&E Auto’s
                                             invoices for Glass Parts and Glass Services that it purportedly
THORPE SHWER, P.C.




                     12                      provided to the Insureds. The claims falsely represented that A&E
                     13                      purchased Glass Parts from Earnhardt Dodge that was provided to
                                             the Insureds. In reality, the invoices from Earnhardt Dodge
                     14                      submitted to GEICO were fabricated since the Defendants never
                                             purchased any Glass Parts from Earnhardt Dodge and Earnhardt
                     15
                                             Dodge never created the 94 invoices submitted by A&E Auto to
                     16                      GEICO.

                     17              (xiii) On February 25, 2019, Glen Bolz executed an affidavit in which
                                            Glen Bolz indicated: (i) Glen Bolz reviewed 70 invoices that A&E
                     18
                                            Auto provided to GEICO that were purportedly from Earnhardt Kia;
                     19                     (ii) that the 70 invoices from Earnhardt Kia were not created by or
                                            submitted by Earnhardt Kia or Earnhardt Kia’s employees; and (iii)
                     20                     that the goods described in the 70 invoices from Earnhardt Kia were
                     21                     never purchased by A&E Auto. Nonetheless, A&E Auto submitted
                                            the 70 invoices from Earnhardt Kia in conjunction with its claims to
                     22                     GEICO to support A&E Auto’s invoices for Glass Parts and Glass
                                            Services that it purportedly provided to the Insureds. The claims
                     23                     falsely represented that A&E purchased Glass Parts from Earnhardt
                     24                     Kia that was provided to the Insureds. In reality, the invoices from
                                            Earnhardt Kia submitted to GEICO were fabricated since the
                     25                     Defendants never purchased any Glass Parts from Earnhardt Kia and
                     26                     Earnhardt Kia never created the 70 invoices submitted by A&E Auto
                                            to GEICO.
                     27
                                     (xiv) On February 25, 2019, Glen Bolz executed an affidavit in which
                     28                    Glen Bolz indicated: (i) Glen Bolz reviewed 187 invoices that A&E
                                                                  26
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 27 of 48



                     1                           Auto provided to GEICO that were purportedly from Earnhardt
                                                 Toyota; (ii) that the 187 invoices from Earnhardt Toyota were not
                     2
                                                 created by or submitted by Earnhardt Toyota or Earnhardt Toyota’s
                     3                           employees; and (iii) that the goods described in the 187 invoices
                                                 from Earnhardt Toyota were never purchased by A&E Auto.
                     4                           Nonetheless, A&E Auto submitted the 187 invoices from Earnhardt
                     5                           Toyota in conjunction with its claims to GEICO to support A&E
                                                 Auto’s invoices for Glass Parts and Glass Services that it
                     6                           purportedly provided to the Insureds. The claims falsely represented
                                                 that A&E purchased Glass Parts from Earnhardt Toyota that was
                     7
                                                 provided to the Insureds. In reality, the invoices from Earnhardt
                     8                           Toyota submitted to GEICO were fabricated since the Defendants
                                                 never purchased any Glass Parts from Earnhardt Toyota and
                     9                           Earnhardt Toyota never created the 187 invoices submitted by A&E
                     10                          Auto to GEICO.

                     11                   (xv)   On February 25, 2019, Glen Bolz executed an affidavit in which
                                                 Glen Bolz indicated: (i) Glen Bolz reviewed 71 invoices that A&E
THORPE SHWER, P.C.




                     12                          Auto provided to GEICO that were purportedly from San Tan
                     13                          Hyundai; (ii) that the 71 invoices from San Tan Hyundai were not
                                                 created by or submitted by San Tan Hyundai or San Tan Hyundai’s
                     14                          employees; and (iii) that the goods described in the 71 invoices from
                                                 San Tan Hyundai were never purchased by A&E Auto. Nonetheless,
                     15
                                                 A&E Auto submitted the 71 invoices from San Tan Hyundai in
                     16                          conjunction with its claims to GEICO to support A&E Auto’s
                                                 invoices for Glass Parts and Glass Services that it purportedly
                     17                          provided to the Insureds. The claims falsely represented that A&E
                     18                          purchased Glass Parts from San Tan Hyundai that was provided to
                                                 the Insureds. In reality, the invoices from San Tan Hyundai
                     19                          submitted to GEICO were fabricated since the Defendants never
                                                 purchased any Glass Parts from San Tan Hyundai and San Tan
                     20
                                                 Hyundai never created the 71 invoices submitted by A&E Auto to
                     21                          GEICO.

                     22             The affidavits and fraudulent invoices that are referenced in ¶¶ 68(i) through (xv)
                     23   are attached to this Complaint as Exhibits “5(a) through 5(o)”.
                     24
                                    59.   Once the Defendants generated the Phony Dealership Invoices, they
                     25
                     26   submitted those invoices in support of their claims for the Glass Services and Glass Parts,

                     27   falsely representing that they were entitled to reimbursement. For example:
                     28
                                                                       27
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 28 of 48



                     1               (i)     On May 8, 2018, an Insured named BL authorized A&E Auto to
                                             replace his vehicle’s windshield and to submit a claim to GEICO for
                     2
                                             the replacement service. On May 8, 2018 A&E only replaced BL’s
                     3                       windshield. Besides the windshield, BL did not install or provide
                                             any Glass Parts to BL. Nonetheless, on May 18, 2018, the
                     4                       Defendants submitted a fraudulent claim to GEICO seeking
                     5                       reimbursement for a sensor in the amount of $247.69. In support of
                                             the fraudulent claim, the Defendants provided GEICO with a Phony
                     6                       Dealership Invoice from Chapman BMW. The claim falsely
                                             represented that: (a) A&E purchased a sensor from Chapman BMW;
                     7
                                             and (b) that A&E Auto had provided BL with a sensor. In reality,
                     8                       A&E Auto never purchased the Glass Parts from Chapman BMW
                                             and, thus, never provided it to BL.
                     9
                                     (ii)    On November 20, 2018, an Insured named ME authorized A&E
                     10
                                             Auto to replace her vehicle’s windshield and to submit a claim to
                     11                      GEICO for the replacement service. On November 20, 2018 A&E
                                             only replaced ME’s windshield. Besides the windshield, ME did not
THORPE SHWER, P.C.




                     12                      install or provide any Glass Parts to ME. Nonetheless, on November
                     13                      29, 2018, the Defendants submitted a fraudulent claim to GEICO
                                             seeking reimbursement for a molding in the amount of $68.92. In
                     14                      support of the fraudulent claim, the Defendants provided GEICO
                                             with a Phony Dealership Invoice from Earnhardt Kia. The claim
                     15
                                             falsely represented that: (a) A&E purchased a sensor from Earnhardt
                     16                      Kia; and (b) that A&E Auto had provided ME with a molding. In
                                             reality, A&E Auto never purchased the Glass Parts from Earnhardt
                     17                      Kia and, thus, never provided it to ME.
                     18
                                     (iii)   On November 29, 2018, an Insured named JR authorized A&E Auto
                     19                      to replace his vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. On November 29, 2018 A&E only
                     20                      replaced JR’s windshield. Besides the windshield, JR did not install
                     21                      or provide any Glass Parts to JR. Nonetheless, on December 6, 2018,
                                             the Defendants submitted a fraudulent claim to GEICO seeking
                     22                      reimbursement for: (i) a sensor in the amount of $255.14; and (ii)
                                             molding in the amount of $37.50. In support of the fraudulent claim,
                     23                      the Defendants provided GEICO with a Phony Dealership Invoice
                     24                      from Chapman BMW. The claim falsely represented that: (a) A&E
                                             purchased a sensor and molding from Chapman BMW; and (b) that
                     25                      A&E Auto had provided JR with a sensor and molding. In reality,
                     26                      A&E Auto never purchased the Glass Parts from Chapman BMW
                                             and, thus, never provided them to JR.
                     27
                                     (iv)    On November 30 2018, an Insured named JA authorized A&E Auto
                     28                      to replace her vehicle’s windshield and to submit a claim to GEICO
                                                                  28
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 29 of 48



                     1                       for the replacement service. On November 30, 2018 A&E only
                                             replaced JA’s windshield. Besides the windshield, JA did not install
                     2
                                             or provide any Glass Parts to JA. Nonetheless, on December 8, 2018,
                     3                       the Defendants submitted a fraudulent claim to GEICO seeking
                                             reimbursement for a sensor in the amount of $284.90. In support of
                     4                       the fraudulent claim, the Defendants provided GEICO with a Phony
                     5                       Dealership Invoice from Berge Volkswagen Mazda. The claim
                                             falsely represented that: (a) A&E purchased a sensor from Berge
                     6                       Volkswagen Mazda; and (b) that A&E Auto had provided JA with a
                                             sensor. In reality, A&E Auto never purchased the Glass Parts from
                     7
                                             Berge Volkswagen Mazda and, thus, never provided it to JA.
                     8
                                     (v)     On December 21, 2018, an Insured named SC authorized A&E Auto
                     9                       to replace her vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. Nonetheless, on January 10, 2019, the
                     10
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     11                      reimbursement for a windshield in the amount of $632.98. In support
                                             of the fraudulent claim, the Defendants provided GEICO with a
THORPE SHWER, P.C.




                     12                      Phony Dealership Invoice from Earnhardt Toyota. The claim falsely
                     13                      represented that: (a) A&E purchased a windshield from Earnhardt
                                             Toyota; and (b) that A&E Auto had provided SC with a windshield
                     14                      from Earnhardt Toyota. In reality, A&E Auto never purchased the
                                             Glass Parts from Earnhardt Toyota and, thus, never provided it to
                     15
                                             SC.
                     16
                                     (vi)    On August 24, 2018, an Insured named DR authorized A&E Auto to
                     17                      replace her vehicle’s windshield and to submit a claim to GEICO for
                                             the replacement service. On August 24, 2018 A&E only replaced
                     18
                                             DR’s windshield. Besides the windshield, DR did not install or
                     19                      provide any Glass Parts to DR. Nonetheless, on October 5, 2018, the
                                             Defendants submitted a fraudulent claim to GEICO seeking
                     20                      reimbursement for: (i) a trim in the amount of $83.75; (ii) a trim in
                     21                      the amount of $74.70; and (iii) four clips in the amount of $40.00. In
                                             support of the fraudulent claim, the Defendants provided GEICO
                     22                      with a Phony Dealership Invoice from Tempe Dodge Chrysler Jeep.
                                             The claim falsely represented that: (a) A&E purchased two trims and
                     23                      four clips from Tempe Dodge Chrysler Jeep; and (b) that A&E Auto
                     24                      had provided DR with two trims and four clips. In reality, A&E
                                             Auto never purchased the Glass Parts from Tempe Dodge Chrysler
                     25                      Jeep and, thus, never provided them to DR.
                     26              (vii)   On December 12, 2018, an Insured named RD authorized A&E Auto
                     27                      to replace his vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. Nonetheless, on January 10, 2019, the
                     28                      Defendants submitted a fraudulent claim to GEICO seeking
                                                                   29
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 30 of 48



                     1                      reimbursement for a windshield in the amount of $825.00. In support
                                            of the fraudulent claim, the Defendants provided GEICO with a
                     2
                                            Phony Dealership Invoice from Tempe Dodge Chrysler Jeep. The
                     3                      claim falsely represented that: (a) A&E purchased a windshield from
                                            Tempe Dodge Chrysler Jeep; and (b) that A&E Auto had provided
                     4                      RD with a windshield from Tempe Dodge Chrysler Jeep. In reality,
                     5                      A&E Auto never purchased the Glass Parts from Tempe Dodge
                                            Chrysler Jeep and, thus, never provided it to RD.
                     6
                                     (viii) On August 23, 2018, an Insured named AMW authorized A&E Auto
                     7                      to replace her vehicle’s windshield and to submit a claim to GEICO
                     8                      for the replacement service. On August 23, 2018 A&E only replaced
                                            AMW’s windshield. Besides the windshield, AMW did not install or
                     9                      provide any Glass Parts to AMW. Nonetheless, on September 27,
                                            2018, the Defendants submitted a fraudulent claim to GEICO
                     10
                                            seeking reimbursement for a sensor in the amount of $65.60. In
                     11                     support of the fraudulent claim, the Defendants provided GEICO
                                            with a Phony Dealership Invoice from Auto Nation Parts Center.
THORPE SHWER, P.C.




                     12                     The claim falsely represented that: (a) A&E purchased a sensor from
                     13                     Auto Nation Parts Center; and (b) that A&E Auto had provided
                                            AMW with a sensor. In reality, A&E Auto never purchased the
                     14                     Glass Parts from Auto Nation Parts Center and, thus, never provided
                                            it to AMW.
                     15
                     16              (ix)   On December 6, 2018, an Insured named AS authorized A&E Auto
                                            to replace his vehicle’s windshield and to submit a claim to GEICO
                     17                     for the replacement service. On December 6, 2018 A&E only
                                            replaced AS’s windshield. Besides the windshield, AS did not install
                     18
                                            or provide any Glass Parts to AS. Nonetheless, on December 15,
                     19                     2018, the Defendants submitted a fraudulent claim to GEICO
                                            seeking reimbursement for: (i) a molding in the amount of $108.14;
                     20                     (ii) a second molding in the amount of $108.14; and (iii) a third a
                     21                     molding in the amount of $49.77. In support of the fraudulent claim,
                                            the Defendants provided GEICO with a Phony Dealership Invoice
                     22                     from San Tan Hyundai. The claim falsely represented that: (a) A&E
                                            purchased two trims and four clips from San Tan Hyundai; and (b)
                     23                     that A&E Auto had provided AS with three moldings. In reality,
                     24                     A&E Auto never purchased the Glass Parts from San Tan Hyundai
                                            and, thus, never provided them to AS.
                     25
                                     (x)    On January 30, 2019, an Insured named KL authorized A&E Auto to
                     26                     replace her vehicle’s windshield and to submit a claim to GEICO for
                     27                     the replacement service. Nonetheless, on January 10, 2019, the
                                            Defendants submitted a fraudulent claim to GEICO seeking
                     28                     reimbursement for a windshield in the amount of $1,211.95. In
                                                                 30
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 31 of 48



                     1                          support of the fraudulent claim, the Defendants provided GEICO
                                                with a Phony Dealership Invoice from Big Two Mitsubishi. The
                     2
                                                claim falsely represented that: (a) A&E purchased a windshield from
                     3                          Big Two Mitsubishi; and (b) that A&E Auto had provided KL with a
                                                windshield from Big Two Mitsubishi. In reality, A&E Auto never
                     4                          purchased the Glass Parts from Big Two Mitsubishi and, thus, never
                     5                          provided it to KL.

                     6              60.   These are only representative examples. In the claims for Glass Services
                     7    and Glass Parts identified in Exhibit “1”, the Defendants routinely submitted the Phony
                     8
                          Dealership Invoices in support of their claims in order to create the appearance that they
                     9
                          had legitimately acquired the Glass Parts, when in fact they had not.
                     10
                     11             61.   Moreover, the billed for Glass Parts were largely never provided. For
THORPE SHWER, P.C.




                     12   example, in many cases, the Defendants would be authorized to provide – and purported
                     13
                          to provide – windshield replacement services to Insureds without authorization to
                     14
                          perform or provide any additional services. Then, following these limited services, the
                     15
                     16   Defendants would submit invoices to GEICO which falsely represented that they had
                     17   installed a series of Glass Parts, supposedly attendant to the windshield replacements,
                     18
                          which were never actually provided or installed.
                     19
                                    62.   For example:
                     20
                     21                   (i)   On October 17, 2018, an Insured named JR authorized A&E Auto to
                                                replace her vehicle’s windshield and to submit a claim to GEICO for
                     22                         the replacement service. On October 17, 2018, A&E only replaced
                     23                         JR’s windshield. Besides the windshield, JR did not authorize A&E
                                                Auto to install any Glass Parts, nor were any Glass Parts provided to
                     24                         JR. Nonetheless, on November 10, 2018, the Defendants submitted a
                                                fraudulent claim to GEICO seeking reimbursement for: (i) a
                     25                         windshield dam in the amount of $16.35; (ii) molding in the amount
                     26                         of $19.65; and (iii) a sensor in the amount of $399.65. The claim
                                                falsely represented that: (a) that A&E Auto had provided JR with a
                     27                         windshield dam, sensor, and molding; and (b) that JR had permitted
                     28                         A&E Auto to install a windshield dam, sensor, and molding in JR’s
                                                                     31
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 32 of 48



                     1                       vehicle and submit a claim to GEICO for the installation of those
                                             parts. In reality, the Glass Parts were never provided to JR or
                     2
                                             authorized to install on her vehicle.
                     3
                                     (ii)    On April 9, 2018, an Insured named JL authorized A&E Auto to
                     4                       replace her vehicle’s windshield and to submit a claim to GEICO for
                                             the replacement service. On April 9, 2018 A&E only replaced JL’s
                     5
                                             windshield. Besides the windshield, JL did not authorize A&E Auto
                     6                       to install any Glass Parts, nor were any Glass Parts provided to JL.
                                             Nonetheless, on April 14, 2018, the Defendants submitted a
                     7                       fraudulent claim to GEICO seeking reimbursement for: (i) a sensor
                     8                       module in the amount of $61.90; (ii) sensor track gel in the amount
                                             of $24.12; and (iii) molding in the amount of $48.36. The claim
                     9                       falsely represented that: (a) that A&E Auto had provided JL with a
                                             sensor module, sensor track gel, and molding; and (b) that JL had
                     10
                                             permitted A&E Auto to install a sensor module, sensor track gel, and
                     11                      molding in JL’s vehicle and submit a claim to GEICO for the
                                             installation of those parts. In reality, the Glass Parts were never
THORPE SHWER, P.C.




                     12                      provided to JL or authorized to install on her vehicle.
                     13
                                     (iii)   On November 16, 2018, an Insured named AS authorized A&E Auto
                     14                      to replace her vehicle’s windshield and to submit a claim to GEICO
                                             for the replacement service. On November 16, 2018 A&E only
                     15                      replaced AS’s windshield. Besides the windshield, AS did not
                     16                      authorize A&E Auto to install any Glass Parts, nor were any Glass
                                             Parts provided to AS. Nonetheless, on [date of service], the
                     17                      Defendants submitted a fraudulent claim to GEICO seeking
                                             reimbursement for: (i) sensor track gel in the amount of $24.12; and
                     18
                                             (ii) molding in the amount of $16.26. The claim falsely represented
                     19                      that: (a) that A&E Auto had provided AS with sensor track gel and
                                             molding; and (b) that AS had permitted A&E Auto to install sensor
                     20                      track gel and molding in AS’s vehicle and submit a claim to GEICO
                     21                      for the installation of those parts. In reality, the Glass Parts were
                                             never provided to AS or authorized to install on her vehicle.
                     22
                                     (iv)    On October 11, 2018, an Insured named RM authorized A&E Auto
                     23                      to replace her vehicle’s windshield and to submit a claim to GEICO
                     24                      for the replacement service. On October 11, 2018 A&E only
                                             replaced RM’s windshield. Besides the windshield, RM did not
                     25                      authorize A&E Auto to install any Glass Parts, nor were any Glass
                                             Parts provided to RM. Nonetheless, on [date of service], the
                     26                      Defendants submitted a fraudulent claim to GEICO seeking
                     27                      reimbursement for: (i) a trim in the amount of $80.60; (ii) a trim in
                                             the amount of $83.75; and (iii) clips in the amount of $40.00. The
                     28                      claim falsely represented that: (a) that A&E Auto had provided RM
                                                                  32
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 33 of 48



                     1                       with trims and clips; and (b) that RM had permitted A&E Auto to
                                             install trims and clips in RM’s vehicle and submit a claim to GEICO
                     2
                                             for the installation of those parts. In reality, the Glass Parts were
                     3                       never provided to RM or authorized to install on her vehicle.
                     4               (v)     On April 26, 2018, an Insured named NS authorized A&E Auto to
                                             replace her vehicle’s windshield and to submit a claim to GEICO for
                     5
                                             the replacement service. On April 26, 2018 A&E only replaced NS’s
                     6                       windshield. Besides the windshield, NS did not authorize A&E Auto
                                             to install any Glass Parts, nor were any Glass Parts provided to NS.
                     7                       Nonetheless, on May 5, 2018, the Defendants submitted a fraudulent
                     8                       claim to GEICO seeking reimbursement for: (i) two moldings in the
                                             amount of $241.67 each; (ii) one molding in the amount of $41.66;
                     9                       (iii) a windshield spacer in the amount of $24.40; and (iv) a sensor in
                                             the amount of $293.33. The claim falsely represented that: (a) that
                     10
                                             A&E Auto had provided NS with moldings, a windshield spacer,
                     11                      and a sensor; and (b) that NS had permitted A&E Auto to install
                                             moldings, a windshield spacer, and a sensor in NS’s vehicle and
THORPE SHWER, P.C.




                     12                      submit a claim to GEICO for the installation of those parts. In
                     13                      reality, the Glass Parts were never provided to NS or authorized to
                                             install on her vehicle.
                     14
                                     (vi)    On May 23, 2018, an Insured named PD authorized A&E Auto to
                     15                      replace his vehicle’s windshield and to submit a claim to GEICO for
                     16                      the replacement service. On May 23, 2018 A&E only replaced PD’s
                                             windshield. Besides the windshield, PD did not authorize A&E Auto
                     17                      to install any Glass Parts, nor were any Glass Parts provided to PD.
                                             Nonetheless, on June 7, 2018, the Defendants submitted a fraudulent
                     18
                                             claim to GEICO seeking reimbursement for molding in the amount
                     19                      of $35.11. The claim falsely represented that: (a) that A&E Auto had
                                             provided PD with molding; and (b) that PD had permitted A&E
                     20                      Auto to install molding in PD’s vehicle and submit a claim to
                     21                      GEICO for the installation of those parts. In reality, the Glass Parts
                                             were never provided to PD authorized to install on his vehicle.
                     22
                                     (vii)   On September 28, 2018, an Insured named JJ authorized A&E Auto
                     23                      to replace her vehicle’s windshield and to submit a claim to GEICO
                     24                      for the replacement service. On September 28, 2018 A&E only
                                             replaced JJ’s windshield. Besides the windshield, JJ did not
                     25                      authorize A&E Auto to install any Glass Parts, nor were any Glass
                                             Parts provided to JJ. Nonetheless, on October 10, 2018, the
                     26                      Defendants submitted a fraudulent claim to GEICO seeking
                     27                      reimbursement for: (i) molding in the amount of $62.14; and (ii) a
                                             sensor in the amount of $120.16. The claim falsely represented that:
                     28                      (a) that A&E Auto had provided JJ with a molding and a sensor; and
                                                                   33
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 34 of 48



                     1                      (b) that JJ had permitted A&E Auto to install a molding and a sensor
                                            in JJ’s vehicle and submit a claim to GEICO for the installation of
                     2
                                            those parts. In reality, the Glass Parts were never provided to JJ or
                     3                      authorized to install on her vehicle.
                     4               (viii) On April 25, 2018, an Insured named MW authorized A&E Auto to
                                            replace his vehicle’s windshield and to submit a claim to GEICO for
                     5
                                            the replacement service. On April 25, 2018 A&E only replaced
                     6                      MW’s windshield. Besides the windshield, MW did not authorize
                                            A&E Auto to install any Glass Parts, nor were any Glass Parts
                     7                      provided to MW. Nonetheless, on May 4, 2018, the Defendants
                     8                      submitted a fraudulent claim to GEICO seeking reimbursement for:
                                            (i) molding in the amount of $62.14; and (ii) a sensor in the amount
                     9                      of $120.16. The claim falsely represented that: (a) that A&E Auto
                                            had provided MW with a sensor and molding; and (b) that MW had
                     10
                                            permitted A&E Auto to install a sensor and molding in MW’s
                     11                     vehicle and submit a claim to GEICO for the installation of those
                                            parts. In reality, the Glass Parts were never provided to MW or
THORPE SHWER, P.C.




                     12                     authorized to install on his vehicle.
                     13
                                     (ix)   On September 6, 2018, an Insured named JB authorized A&E Auto
                     14                     to replace his vehicle’s windshield and to submit a claim to GEICO
                                            for the replacement service. On September 6, 2018 A&E only
                     15                     replaced JB’s windshield. Besides the windshield, JB did not
                     16                     authorize A&E Auto to install any Glass Parts, nor were any Glass
                                            Parts provided to JB. Nonetheless, on September 25, 2018, the
                     17                     Defendants submitted a fraudulent claim to GEICO seeking
                                            reimbursement for: (i) molding in the amount of $20.69; (ii) molding
                     18
                                            in the amount of $34.30; (iii) a trim in the amount of $83.75; (iv) a
                     19                     trim in the amount of $75.70; and (v) clips in the amount of $40.00.
                                            The claim falsely represented that: (a) that A&E Auto had provided
                     20                     JB with moldings, trims, and clips; and (b) that JB had permitted
                     21                     A&E Auto to install moldings, trims, and clips in JB’s vehicle and
                                            submit a claim to GEICO for the installation of those parts. In
                     22                     reality, the Glass Parts were never provided to JB or authorized to
                                            install on his vehicle.
                     23
                     24              (x)    On December 6, 2018, an Insured named AS authorized A&E Auto
                                            to replace his vehicle’s windshield and to submit a claim to GEICO
                     25                     for the replacement service. On December 6, 2018 A&E only
                                            replaced AS’s windshield. Besides the windshield, AS did not
                     26                     authorize A&E Auto to install any Glass Parts, nor were any Glass
                     27                     Parts provided to AS. Nonetheless, on December 15, 2018, the
                                            Defendants submitted a fraudulent claim to GEICO seeking
                     28                     reimbursement for: (i) two moldings in the amount of $108.14 each;
                                                                 34
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 35 of 48



                     1                           and (iii) a third molding in the amount of $49.77. The claim falsely
                                                 represented that: (a) that A&E Auto had provided AS with moldings;
                     2
                                                 and (b) that AS had permitted A&E Auto to install moldings in AS’s
                     3                           vehicle and submit a claim to GEICO for the installation of those
                                                 parts. In reality, the Glass Parts were never provided to AS or
                     4                           authorized to install on his vehicle.
                     5
                                    63.    These are only representative examples. In the claims for Glass Parts
                     6
                          identified in Exhibit “1”, the Defendants routinely represented that they had provided and
                     7
                     8    installed Glass Parts attendant to the windshield replacements, when in fact they had not.

                     9    III.      The Fraudulent Claims the Defendants Submitted or Caused to be Submitted
                                    to GEICO
                     10
                                    64.    To support the fraudulent charges, the Defendants systematically submitted
                     11
                          or caused to be submitted thousands of claims to GEICO through A&E Auto seeking
THORPE SHWER, P.C.




                     12
                     13   payment for Glass Services and Glass Parts that were never provided by the Defendants.
                     14
                                    65.    All of the claims for Glass Services and Glass Parts identified in Exhibit
                     15
                          “1” were submitted by Defendants via electronic transmission from Arizona to GEICO’s
                     16
                     17   third-party administrator in Columbus, Ohio.

                     18             66.    The claims that the Defendants submitted or caused to be submitted to
                     19
                          GEICO were false and misleading in the following material respects:
                     20
                                    (i)    The claims submitted by the Defendants submitted through A&E Auto
                     21                    falsely represented that the ADAS Services, the Glass Services, and the
                     22                    Glass Parts were legitimately performed and/or provided, when in fact they
                                           were not.
                     23
                                    (ii)   The claims submitted by the Defendants through A&E Auto falsely
                     24
                                           represented that A&E Auto had acquired the Glass Parts they purported to
                     25                    install for Insureds, when in fact they had not.

                     26
                     27
                     28
                                                                      35
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 36 of 48



                     1    IV.       The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance
                     2
                                    67.   The Defendants were legally and ethically obligated to act honestly and
                     3
                          with integrity in connection with their performance of the purported Glass Services,
                     4
                     5    Glass Parts, and their submission of charges to GEICO.

                     6              68.   To induce GEICO to promptly pay the fraudulent charges for the Glass
                     7
                          Services and Glass Parts, the Defendants systemically concealed their fraud and have
                     8
                          gone to great lengths to accomplish this concealment.
                     9
                     10             69.   Specifically, the Defendants created, or caused the creation of, the Phony

                     11   Dealership Invoices which purported to support the submission of claims for Glass Parts
THORPE SHWER, P.C.




                     12
                          in order to create the false impression that the Glass Services and Glass Parts had been
                     13
                          performed and/or provided by the Defendants, and that the Defendants had incurred some
                     14
                     15   legitimate costs in acquiring the Glass Parts.

                     16             70.   Additionally, the Defendants created and submitted ADAS Receipts to
                     17
                          GEICO which purported to support the submission of claims for the ADAS Services in
                     18
                          order to create the false impression that the ADAS Services had been authorized by the
                     19
                     20   Insureds, that the Insureds had signed the ADAS Receipts, the Insureds’ vehicles were

                     21   equipped with an ADAS feature which required re-calibration, and that the ADAS
                     22
                          Services were legitimately performed in the first instance.
                     23
                                    71.   GEICO is under statutory and contractual obligations to promptly and fairly
                     24
                     25   process claims within 30 days. The facially-valid documents submitted to GEICO in

                     26   support of the fraudulent charges at issue, combined with the material misrepresentations
                     27
                     28
                                                                      36
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 37 of 48



                     1    described above, were designed to and did cause GEICO to rely upon them. As a result,
                     2
                          GEICO has incurred damages of more than $1,900,000.00.
                     3
                                    72.   Based upon the Defendants’ material misrepresentations and other
                     4
                     5    affirmative acts to conceal their fraudulent conduct from GEICO, GEICO did not

                     6    discover and could not reasonably have discovered that its damages were attributable to
                     7
                          fraud until shortly before it filed this Complaint.
                     8
                                                        FIRST CAUSE OF ACTION
                     9                                       Against A&E Auto
                                              (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)
                     10
                                    73.   GEICO incorporates, as though fully set forth herein, each and every
                     11
                          allegation in paragraphs 1 through 72 above.
THORPE SHWER, P.C.




                     12
                     13             74.   There is an actual case in controversy between GEICO and A&E Auto
                     14   regarding more than $90,000.00 (enter number here) in fraudulent claims for the purported
                     15
                          Glass Services and Glass Parts that has been submitted to GEICO.
                     16
                                    75.   A&E Auto has no right to receive payment for any pending claims submitted
                     17
                     18   to GEICO because the claims misrepresented that A&E Auto provided the underlying

                     19   services, when in fact they did not.
                     20
                                    76.   A&E Auto has no right to receive payment for any pending bills submitted to
                     21
                          GEICO because the bills misrepresented the specific Glass Services and Glass Parts that
                     22
                     23   A&E Auto purported to provide the Insureds.

                     24             77.   A&E Auto has no right to receive payment for any pending claims submitted
                     25
                          to GEICO because the claims misrepresented that the billed-for services actually
                     26
                          constituted legitimate windshield repairs and replacements, when in fact they did not.
                     27
                     28
                                                                      37
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 38 of 48



                     1              78.   A&E Auto has no right to receive payment for any pending claims submitted
                     2
                          to GEICO because the claims misrepresented that the billed-for services were actually
                     3
                          provided, when in fact they were not.
                     4
                     5              79.   Accordingly, GEICO requests a judgment pursuant to the Declaratory

                     6    Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that A&E Auto has no right to
                     7
                          receive payment for any pending claims submitted to GEICO.
                     8
                                                       SECOND CAUSE OF ACTION
                     9                               Against E. Solheim and A. Solheim
                                                   (Violation of RICO, 18 U.S.C. § 1962(c))
                     10
                     11             80.   GEICO incorporates, as though fully set forth herein, each and every
THORPE SHWER, P.C.




                     12   allegation in paragraphs 1 through 79 above.
                     13
                                    81.   A&E Auto is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §
                     14
                          1961(4), that engages in activities that affected interstate commerce.
                     15
                     16             82.   E. Solheim and A. Solheim have knowingly conducted and/or participated,
                     17   directly or indirectly, in the conduct of A&E Auto’s affairs through a pattern of
                     18
                          racketeering activity consisting of repeated violations of the federal wire fraud statute, 18
                     19
                          U.S.C. § 1343, based upon the use of the wires in interstate commerce to submit or cause
                     20
                     21   to be submitted thousands of fraudulent claims for Glass Services and Glass Parts on a

                     22   continuous basis for more than one year seeking insurance payments under GEICO
                     23
                          insurance policies that A&E Auto was never entitled to receive because: (i) the Glass
                     24
                          Services never had any legitimate reparative value, and were never performed in the first
                     25
                     26   instance; (ii) the Glass Parts never had any legitimate reparative value, a vast majority of

                     27   the Glass Parts were never provided in the first instance; and (iii) never provided OEM
                     28
                                                                      38
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 39 of 48



                     1    glass to the Insureds. A representative sample of the fraudulent bills and corresponding
                     2
                          facsimiles submitted to GEICO that comprise, in part, the pattern of racketeering activity
                     3
                          identified through the date of this Complaint are described, in part, in the chart annexed
                     4
                     5    hereto as Exhibit “1”.

                     6              83.   A&E Auto’s business is racketeering activity, inasmuch as the enterprise
                     7
                          exists solely for the purpose of submitting fraudulent charges to Arizona automobile
                     8
                          insurers. The predicate acts of wire fraud are the regular way in which E. Solheim and A.
                     9
                     10   Solheim operate A&E Auto, insofar as A&E Auto was never eligible to bill GEICO or

                     11   other automobile insurers for the Glass Services and Glass Parts, and the acts of wire
THORPE SHWER, P.C.




                     12
                          fraud therefore are essential in order for A&E Auto to function.          Furthermore, the
                     13
                          intricate planning required to carry out and conceal the predicate acts of wire fraud
                     14
                     15   implies a threat of continued criminal activity, as does the fact that attempts to collect on

                     16   the fraudulent billing submitted through A&E Auto continue to the present day.
                     17
                                    84.   A&E Auto is engaged in inherently unlawful acts, inasmuch as it continues
                     18
                          to submit and attempt collection on fraudulent billing submitted to GEICO and other
                     19
                     20   insurers. These inherently unlawful acts are taken by A&E Auto in pursuit of inherently

                     21   unlawful goals – namely, the theft of money from GEICO and other insurers through
                     22
                          fraudulent billing of Glass Services and Glass Parts.
                     23
                                    85.   GEICO has been injured in its business and property by reason of the
                     24
                     25   above-described conduct in that it has paid at least $1,900,000.00 pursuant to the

                     26   fraudulent claims submitted through A&E Auto.
                     27
                     28
                                                                     39
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 40 of 48



                     1              86.   By reason of its injury, GEICO is entitled to treble damages, costs, and
                     2
                          reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court
                     3
                          deems just and proper.
                     4
                     5                                  THIRD CAUSE OF ACTION
                                                     Against E. Solheim and A. Solheim
                     6                             (Violation of RICO, 18 U.S.C. § 1962(d))

                     7              87.   GEICO incorporates, as though fully set forth herein, each and every

                     8    allegation in paragraphs 1 through 86 above.
                     9
                                    88.   A&E Auto is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §
                     10
                          1961(4), that engages in activities that affected interstate commerce.
                     11
                                    89.   E. Solheim and A. Solheim employed by and/or associated with the A&E
THORPE SHWER, P.C.




                     12
                     13   Auto enterprise.
                     14
                                    90.   E. Solheim and A. Solheim knowingly have agreed, combined and
                     15
                          conspired to conduct and/or participate, directly or indirectly, in the conduct of the A&E
                     16
                     17   Auto enterprise’s affairs through a pattern of racketeering activity consisting of repeated

                     18   violations of the federal wire fraud statute, 18 U.S.C. § 1343, based upon the use of the
                     19
                          wires in interstate commerce to submit or cause to be submitted thousands of fraudulent
                     20
                          claims for Glass Services and Glass Parts on a continuous basis for more than one year
                     21
                     22   seeking insurance payments under GEICO insurance policies that A&E Auto was never

                     23   entitled to receive because: (i) the Glass Services never had any legitimate reparative
                     24
                          value, and were never performed in the first instance; (ii) the Glass Parts never had any
                     25
                          legitimate reparative value, a vast majority of the Glass Parts were never provided in the
                     26
                     27   first instance; and (iii) never provided OEM glass to the Insureds. A representative

                     28   sample of the fraudulent bills and corresponding claim submissions submitted to GEICO
                                                                      40
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 41 of 48



                     1    using wires in interstate commerce that comprise, in part, the pattern of racketeering
                     2
                          activity identified through the date of this Complaint are described, in part, in the charts
                     3
                          annexed hereto as Exhibit “1”. Each such wire transmission was made by Defendants in
                     4
                     5    furtherance of the wire fraud scheme.

                     6              91.   E. Solheim and A. Solheim knew of, agreed to and acted in furtherance of
                     7
                          the common and overall objective (i.e., to defraud GEICO and other automobile insurers
                     8
                          of money) by submitting or facilitating the submission of the fraudulent charges to
                     9
                     10   GEICO.

                     11             92.   GEICO has been injured in its business and property by reason of the
THORPE SHWER, P.C.




                     12
                          above-described conduct in that it has paid at least $1,900,000.00 pursuant to the
                     13
                          fraudulent bills submitted through the A&E Auto enterprise.
                     14
                     15             93.   By reason of its injury, GEICO is entitled to treble damages, costs, and

                     16   reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court
                     17
                          deems just and proper.
                     18
                                                        FOURTH CAUSE OF ACTION
                     19                                Against E. Solheim and A. Solheim
                                                   (Violation of Ariz. Rev. Stat. § 13-2314-04)
                     20
                                    94.   GEICO incorporates, as fully set forth herein, each and every allegation in
                     21
                          paragraphs 1 through 92 above.
                     22
                     23             95.   In furtherance of the fraudulent claims identified through the date of this

                     24   Complaint are described, in part, in the charts annexed hereto as Exhibit “1”, the
                     25
                          Defendants submitted or caused to be submitted thousands of fraudulent invoices and
                     26
                          supporting paperwork in order to obtain reimbursement for private motor vehicle
                     27
                     28   insurance policies to GEICO.
                                                                      41
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 42 of 48



                     1              96.   When the claims for reimbursement were submitted to GEICO, the
                     2
                          Defendants knew that the submission of invoices and supporting paperwork contained
                     3
                          false and misleading information concerning facts material to GEICO’s determination to
                     4
                     5    pay claims, including misrepresentations that: (i) A&E Auto performed Glass Services to

                     6    the Insureds, when such Glass Services were never performed in the first instance; (ii)
                     7
                          A&E Auto performed ADAS Services to the Insureds by submitting ADAS Receipts
                     8
                          containing the Insureds’ signatures, when the Insureds never signed such ADAS Receipts
                     9
                     10   and the ADAS Services were never performed in the first instance; (iii) A&E Auto

                     11   provided Glass Parts to the Insureds, when at least – if not all – of the Glass Parts were
THORPE SHWER, P.C.




                     12
                          never provided in the first instance; (iv) A&E Auto provided OEM glass to the Insureds
                     13
                          when such only Non-OEM glass was provided to the Insureds; and (v) A&E Auto
                     14
                     15   purchased specific Glass Parts and/or OEM glass from automotive dealerships that was

                     16   purportedly provided to the Insureds when A&E Auto never purchased the specific Glass
                     17
                          Parts and/or OEM glass.
                     18
                                    97.   These knowing and intentional acts constitute a pattern of criminal activity,
                     19
                     20   in that said acts constitute insurance fraud in violation of Ariz. Rev. Stat. §§ 20-

                     21   463(A)(1)(a);      20-463(A)(5);     20-463.01(A)(1)(a);     20-463.01(A)(3);     and    20-
                     22
                          463.01(A)(4)(a).
                     23
                                    98.   This pattern of racketeering activity resulted in GEICO issuing payment for
                     24
                     25   the reimbursement of thousands of claims that it otherwise would not have provided

                     26   reimbursement for.
                     27
                     28
                                                                       42
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 43 of 48



                     1              99.    Defendants’ pattern of racketeering activity has caused GEICO to sustain
                     2
                          damages of at least $1,900,000.00.
                     3
                                    100.   By reason of Defendants’ conduct, GEICO is also entitled to recover
                     4
                     5    threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

                     6    costs pursuant to Ariz. Rev. Stat. 13-2314-04.
                     7
                                                          FIFTH CAUSE OF ACTION
                     8                                       Against all Defendants
                                                             (Common Law Fraud)
                     9
                     10             101.   GEICO incorporates, as though fully set forth herein, each and every

                     11   allegation in paragraphs 1 through 100 above.
THORPE SHWER, P.C.




                     12             102.   A&E Auto, A. Solheim, and E. Solheim intentionally and knowingly made
                     13
                          false and fraudulent statements of material fact to GEICO and concealed material facts in
                     14
                     15   the course of their submission of fraudulent claims to GEICO for reimbursement.

                     16             103.   The false and fraudulent statements of material fact and acts of fraudulent
                     17   concealment include the misrepresentations that: (i) A&E Auto performed Glass Services
                     18
                          to the Insureds, when such Glass Services were never performed in the first instance; (ii)
                     19
                     20   A&E Auto performed ADAS Services to the Insureds by submitting ADAS Receipts

                     21   containing the Insureds’ signatures, when the Insureds never signed such ADAS Receipts
                     22   and the ADAS Services were never performed in the first instance; (iii) A&E Auto
                     23
                          provided Glass Parts to the Insureds, when at least – if not all – of the Glass Parts were
                     24
                          never provided in the first instance; (iv) A&E Auto provided OEM glass to the Insureds
                     25
                     26   when such only Non-OEM glass was provided to the Insureds; and (v) A&E Auto
                     27   purchased specific Glass Parts and/or OEM glass from automotive dealerships that was
                     28
                                                                       43
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 44 of 48



                     1    purportedly provided to the Insureds when A&E Auto never purchased the specific Glass
                     2
                          Parts and/or OEM glass.
                     3
                                    104.   A&E Auto, A. Solheim, and E. Solheim intentionally made the above-
                     4
                     5    described false and fraudulent statements and concealed material facts from GEICO in a

                     6    calculated effort to mislead GEICO and induce GEICO to pay for reimbursement claims
                     7
                          that it would not otherwise have provided.
                     8
                                    105.   GEICO justifiably relied on these false and fraudulent representations and
                     9
                     10   acts of fraudulent concealment, and as a proximate result has been injured in its business

                     11   and property by reason of the above-described conduct in that it has paid at least
THORPE SHWER, P.C.




                     12
                          $1,900,000.00 in the reimbursement of claims made by A&E Auto.
                     13
                                    106.   The Defendants’ extensive fraudulent conduct demonstrates a high degree
                     14
                     15   of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

                     16   damages.
                     17
                                    107.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory
                     18
                          and punitive damages, together with interest and costs, and any other relief the Court
                     19
                     20   deems just and proper.

                     21                                  SIXTH CAUSE OF ACTION
                                                            Against all Defendants
                     22                                      (Unjust Enrichment)
                     23             108.   GEICO incorporates, as though fully set forth herein, each and every
                     24
                          allegation in paragraphs 1 through 107 above.
                     25
                                    109.   As set forth above, A&E Auto, A. Solheim, and E. Solheim have engaged in
                     26
                     27   improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

                     28
                                                                       44
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 45 of 48



                     1              110.   When GEICO paid the invoices provided by the Defendants submitted for
                     2
                          reimbursement, it reasonably believed that the Glass Parts, Glass Services, and specific
                     3
                          type of windshield glass were provided to the Insureds based upon the invoices and the
                     4
                     5    submission of additional supporting documentation such as the ADAS Receipts and

                     6    dealership-invoices.
                     7
                                    111.   Absent the misrepresentations by A&E Auto, A. Solheim, and E. Solheim,
                     8
                          GEICO would not have issued the payment for the claims identified in Exhibit “1”.
                     9
                     10             112.   Therefore, GEICO’s payment of the claims submitted by the Defendants

                     11   through A&E Auto resulted in the Defendants being unjustly enriched, as the Defendants
THORPE SHWER, P.C.




                     12
                          received payment for claims they submitted to GEICO, which should not have been paid
                     13
                          since the Glass Services and Glass Parts were never provided to the Insureds.
                     14
                     15             113.   A&E Auto, A. Solheim, and E. Solheim’ enrichment was at GEICO’s

                     16   expense, as GEICO paid the Defendants, through A&E Auto more than $1,900,000.00
                     17
                          since late 2017.
                     18
                                    114.   By reason of the above, the Defendants have been unjustly enriched in an
                     19
                     20   amount to be determined at trial, but in no event less than $1,900,000.00.

                     21                                         JURY DEMAND
                     22
                                    115.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial
                     23
                          by jury.
                     24
                     25             WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO

                     26   Indemnity Co., GEICO General Insurance Company and GEICO Casualty Co. demand
                     27   that a Judgment be entered in their favor:
                     28
                                                                       45
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 46 of 48



                     1              A.   On the First Cause of Action against A&E Auto, a declaration pursuant to
                     2
                          the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that A&E Auto has no right
                     3
                          to receive payment for any pending bills submitted to GEICO;
                     4
                     5              B.   On the Second Cause of Action against E. Solheim and A. Solheim,

                     6    compensatory damages in favor of GEICO in an amount to be determined at trial but in
                     7
                          excess of $1,900,000.00, together with treble damages, costs, interest and reasonable
                     8
                          attorneys’ fees pursuant to 18 U.S.C. § 1964(c);
                     9
                     10             C.   On the Third Cause of Action against E. Solheim and A. Solheim,

                     11   compensatory damages in favor of GEICO an amount to be determined at trial but in
THORPE SHWER, P.C.




                     12
                          excess of $1,900,000.00, together with treble damages, costs, interest and reasonable
                     13
                          attorneys’ fees pursuant to 18 U.S.C. § 1964(d);
                     14
                     15             D.   On the Fourth Cause of Action against E. Solheim and A. Solheim,

                     16   compensatory damages in favor of GEICO in an amount to be determined at trial but in
                     17
                          excess of $1,900,000.00, together with treble damages, costs, interest and reasonable
                     18
                          attorneys’ fees pursuant to Ariz. Rev. Stat. 13-2314-04;
                     19
                     20             E.   On the Fifth Cause of Action Against all Defendants, compensatory

                     21   damages in an amount to be determined at trial but in excess of $1,900,000.00, together
                     22
                          with punitive damages, costs, interest and such other and further relief as this Court
                     23
                          deems just and proper; and
                     24
                     25             F.   On the Sixth Cause of Action Against all Defendants, compensatory

                     26   damages in favor of GEICO in an amount to be determined at trial but in excess of
                     27
                     28
                                                                    46
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 47 of 48



                     1    $1,900,000.00, plus costs, interest and such other and further relief as this Court deems
                     2
                          just and proper.
                     3
                     4                  Dated this 4th day of March, 2019.
                     5
                                                            THORPE SHWER, P.C.
                     6
                     7                                      By: /s/ William L. Thorpe
                                                                William L. Thorpe
                     8                                           Jamie Gill Santos

                     9
                                                            AND
                     10
                     11                                            Barry I. Levy (to be admitted pro hac vice)
                                                                   Max Gershenoff (to be admitted pro hac vice)
                                                                   Steven Henesy (to be admitted pro hac vice)
THORPE SHWER, P.C.




                     12
                                                                   Michael Vanunu (to be admitted pro hac
                     13                                            vice)
                                                                   RIVKIN RADLER LLP
                     14
                     15                                            Counsel for Plaintiffs, Government Employees
                                                                   Insurance Co., GEICO Indemnity Co., GEICO
                     16                                            General Insurance Company and GEICO
                                                                   Casualty Co.
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                    47
                          9078113
                           Case 2:19-cv-01492-SRB Document 1 Filed 03/04/19 Page 48 of 48



                     1                                  CERTIFICATE OF SERVICE
                     2
                                    I hereby certify that on March 4, 2019, I electronically transmitted the attached
                     3
                          document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
                     4
                     5    Notice of Electronic Filing to the CM/ECF registrants.

                     6
                     7
                                                                           /s/ Rebecca Camelio
                     8
                     9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                      48
                          9078113
